EXHIBIT 10.26
 
Lease Agreement
Basic Lease Information
 
Lease Date:
  
July 9, 2002
Landlord:
  
SUNNYVALE BUSINESS PARK,
    
a California Limited Partnership
Landlord’s Address:
  
c/o Legacy Partners Commercial, Inc.
    
4000 East Third Avenue, Suite 600
    
Foster City, California 94404-4805
Tenant:
  
SYNPLICITY, INC.,
    
a California corporation
Tenant’s Address:
  
Prior to the Commencement Date (defined in Section 2.1 of the Lease): 935
Stewart Drive, Sunnyvale, California
    
On and after the Commencement Date: 600 West California Avenue, Sunnyvale,
California
Premises:
  
Approximately 66,212 rentable square feet as shown on Exhibit A attached hereto.
Premises Address:
  
600 West California Avenue
    
Sunnyvale, California
    
Building:                                                 Approximately 76,379
rentable square feet
    
Lot (Building’s tax parcel):               APN 165-26-008 to 017
    
Sunnyvale Business Park:                   Approximately 516,456 rentable square
feet
Primary Term:
  
Five (5) years commencing on the Commencement Date
Rent Commencement Date:
  
September 1, 2002, subject to Section 2.1
Base Rent (¶3):
  
Eighty-six Thousand Seventy-five Dollars and 60/100 Dollars ($86,075.60) per
month commencing on the Rent Commencement Date
Adjustments to Base Rent:
  
Effective on September 1, 2003, the Base Rent shall increase to $89,386.20;
    
Effective on September 1, 2004, the Base Rent shall increase to $92,696.80;
    
Effective on September 1, 2005, the Base Rent shall increase to $99,318.00; and
    
Effective on September 1, 2006, the Base Rent shall increase to $105,939.20.
 
Security Deposit (¶4):


  
 
One Hundred Twenty-three Thousand One Hundred Fifty-four Dollars and 00/100
Dollars ($123,154.00)

 
*Tenant’s Share of Operating Expenses (¶6.1):
  
86.69% of the Building
    
*Tenant’s Share of Tax Expenses (¶6.2):
  
86.69% of the Building
    
*Tenant’s Share of Common Area Utility Costs (¶7):
  
86.69% of the Building
    
*Tenant’s share of Utility Expenses (¶7):
  
86.69% of the Building
    
*Tenant’s Share of the Park:
  
12.82% of the Park
    

 
* The amount of Tenant’s Share of the expenses as referenced above shall be
subject to modification as set forth in this Lease.
 
Permitted Uses (¶9):
  
The general office, R&D and engineering of software and hardware products and no
other purposes without Landlord’s prior written consent, but only to the extent
permitted by the city of Sunnyvale and all agencies and governmental authorities
having jurisdiction thereof.
Unreserved Parking Spaces:
  
Two hundred twelve (212) non-exclusive and non-designated spaces
Broker (¶38):
  
Cornish and Carey Commercial for Tenant
    
Colliers International for Landlord
Exhibits:
  
Exhibit A—
  
Premises, Building, Lot and/or Park
    
Exhibit B—
  
Tenant Improvements
    
Exhibit C—
  
Rules and Regulations
    
Exhibit D—
  
Intentionally omitted
    
Exhibit E—
  
Hazardous Materials Disclosure Certificate
    
Exhibit F—
  
Change of Commencement Date
    
Exhibit G—
  
Intentionally omitted
    
Exhibit H—
  
Sign Criteria
    
Exhibit I—
  
Subordination, Non-Disturbance and Attornment Agreement
    
Exhibit J—
  
Furniture
Addenda:
  
Addendum 1—
  
Option to Extend the Lease Term
    
Addendum 2—
  
Right of First Offer

 





--------------------------------------------------------------------------------

Table of Contents
 
Section

--------------------------------------------------------------------------------

       
Page

--------------------------------------------------------------------------------

  1.
  
Premises
  
1
  2.
  
Term; Adjustment of Commencement Date; Condition of the Premises
  
1
  3.
  
Rent
  
1
  4.
  
Security Deposit
  
2
  5.
  
Tenant Improvements
  
2
  6.
  
Additional Rent
  
2
  7.
  
Utilities
  
4
  8.
  
Late Charges
  
4
  9.
  
Use of Premises
  
5
10.
  
Alterations and Additions; and Surrender of Premises
  
5
11.
  
Repairs and Maintenance
  
6
12.
  
Insurance
  
7
13.
  
Waiver of Subrogation
  
7
14.
  
Limitation of Liability and Indemnity
  
8
15.
  
Assignment and Subleasing
  
8
16.
  
Ad Valorem Taxes
  
9
17.
  
Subordination
  
9
18.
  
Right of Entry
  
10
19.
  
Estoppel Certificate
  
10
20.
  
Tenant’s Default
  
10
21.
  
Remedies for Tenant’s Default
  
11
22.
  
Holding Over
  
11
23.
  
Landlord’s Default
  
12
24.
  
Parking
  
12
25.
  
Sale of Premises
  
12
26.
  
Waiver
  
12
27.
  
Casualty Damage
  
12
28.
  
Condemnation
  
13
29.
  
Environmental Matters/Hazardous Materials
  
13
30.
  
Financial Statements
  
14
31.
  
General Provisions
  
15
32.
  
Signs
  
16
33.
  
Mortgagee Protection
  
16
34.
  
Quitclaim
  
16
35.
  
Modifications for Lender
  
16
36.
  
Warranties and Representations of Tenant
  
16
37.
  
Compliance with Americans with Disabilities Act
  
16
38.
  
Brokerage Commission
  
17
39.
  
Quiet Enjoyment
  
17
40.
  
Landlord’s Ability to Perform Tenant’s Unperformed Obligations
  
17
41.
  
Furniture
  
17



i



--------------------------------------------------------------------------------

Lease Agreement
 
Date:    This Lease is made and entered into as of the Lease Date set forth in
the Basic Lease Information. The Basic Lease Information set forth on Page 1 and
this Lease are and shall be construed as a single instrument.
 
1.  Premises
 
Landlord hereby leases the Premises to Tenant upon the terms and conditions
contained herein. Landlord hereby grants to Tenant use of, on a non-exclusive
basis, parking areas and ancillary facilities located within the Common Areas of
the Park, subject to the terms of this Lease. Landlord and Tenant hereby agree
that for purposes of this Lease, as of the Lease Date, the rentable square
footage area of the Premises, the Building, the Lot and the Park shall be deemed
to be the number of rentable square feet as set forth in the Basic Lease
Information on Page 1. Tenant hereby acknowledges that the rentable square
footage of the Premises may include a proportionate share of certain areas used
in common by all occupants of the Building and/or the Park (for example an
electrical room or telephone room). Tenant further agrees that the number of
rentable square feet of the Building, the Lot and the Park may subsequently
change after the Lease Date commensurate with any modifications to any of the
foregoing by Landlord, and Tenant’s Share shall accordingly change.
 
2.  Term; Adjustment of Commencement Date; Condition of the Premises
 
2.1  Primary Term:    The primary term of this Lease (the “Primary Term”) shall
commence on the earlier of the following to occur: (i) the date Tenant commences
doing business in the Premises, or (ii) the Substantial Completion (defined in
Exhibit B) of the Tenant Improvements (defined in Exhibit B) (the “Commencement
Date”) and shall terminate on that date which is five (5) years after the
Commencement Date (the “Expiration Date”) unless this Lease is sooner terminated
or the Primary Term is extended as hereinafter provided. If Landlord, for any
reason whatsoever, cannot deliver possession of the Premises to Tenant on the
Commencement Date in the condition specified in Section 5 hereof and Exhibit B
attached hereto, Landlord shall not be subject to any liability nor shall the
validity of the Lease be affected; provided, (i) the Term of this Lease and the
obligation to pay Rent shall commence on the date possession is actually
tendered to Tenant and the Expiration Date shall be extended commensurately; and
(ii) Landlord and Tenant shall execute a written amendment to this Lease,
substantially in the form of Exhibit F hereto, wherein the parties shall specify
the actual Commencement Date, Expiration Date, the Rent Commencement Date and
the date on which any rent increases become effective. All of Tenant’s
obligations hereunder, exclusive of the obligation to pay Rent (which obligation
shall commence on the Rent Commencement Date), shall commence on the
Commencement Date. On the Commencement Date Landlord shall deliver possession of
the Premises to Tenant in good, vacant, broom clean condition, with all building
systems in good working order. Tenant hereby acknowledges and agrees that
neither Landlord nor Landlord’s agents or representatives have made any
representations or warranties as to the suitability, safety or fitness of the
Premises for the conduct of Tenant’s business, Tenant’s intended use of the
Premises or for any other purpose. Any exception to the foregoing provisions
must be made by express written agreement by both parties. Landlord agrees to
use its best efforts to Substantially Complete and tender possession of the
Premises to Tenant on or before August 23, 2002. Notwithstanding the foregoing,
however, (i) if Substantial Completion and tender of possession to Tenant have
not occurred by August 30, 2002, subject to “Tenant Delays” (as defined in
Exhibit B) and any force majeure events, which events shall include, but not be
limited to, acts or events beyond Landlord’s and/or its contractors’ control,
acts of God, earthquakes, strikes, lockouts, riots, boycotts, casualties not
caused by Landlord or Tenant, discontinuance of any utility or other service
required for performance of the work, moratoriums, governmental delays in
issuing permits, governmental agencies and weather, and the lack of availability
or shortage of materials (“Force Majeure Delays”) (such Force Majeure Delays not
to exceed fifteen (15) days), then Landlord shall not be subject to any
liability nor shall the validity of the Lease be affected, but Tenant shall be
relieved of the obligation to pay Rent for fifteen (15) days after the Rent
Commencement Date, unless Tenant is able to obtain relief of rent from Tenant’s
current landlord, which Tenant agrees to use commercially reasonable efforts to
do; and (ii) if Substantial Completion and tender of possession to Tenant have
not occurred by October 1, 2002, subject to Tenant Delays and Force Majeure
Delays (such Force Majeure Delays not to exceed fifteen (15) days), then
Landlord shall not be subject to any liability nor shall the validity of the
Lease be affected, but Tenant shall be relieved of the obligation to pay Rent
for one and one-half (1-1/2) days for each day after October 1, 2002 (subject to
the above-described delays) until Substantial Completion and tender of
possession have occurred.
 
2.2  Extension Term:    Tenant shall have the option to extend the Primary Term
(the “Option”) for one (1) five (5)-year extension period (the “Extension
Term”), upon the terms of this Lease and as provided in Addendum 2 attached
hereto and made a part hereof.
 
2.3  Term of this Lease:    The Primary Term and the Extension Term elected by
Tenant shall sometimes herein collectively be referred to as the “Term”.
 
2.4  Occupancy Prior to Commencement Date:    In the event Landlord permits
Tenant to occupy the Premises prior to the Commencement Date, such occupancy
shall be at Tenant’s sole risk and subject to all the provisions of this Lease,
including, but not limited to, the requirement to pay Rent and the Security
Deposit, and to obtain the insurance required pursuant to this Lease and to
deliver insurance certificates as required herein. In addition to the foregoing,
Landlord shall have the right to impose such additional, commercially
reasonable, conditions on Tenant’s early occupancy as Landlord shall deem
appropriate. If, at any time, Tenant is in default of any term, condition or
provision of this Lease, any such waiver by Landlord of Tenant’s requirement to
pay rental payments shall be null and void and Tenant shall immediately pay to
Landlord all rental payments so waived by Landlord.
 
3.  Rent
 
On the date that Tenant executes this Lease, Tenant shall deliver to Landlord
the original executed Lease, the Base Rent (which shall be applied against the
Rent payable for the first month Tenant is required to pay Base Rent) and the
Security Deposit. At least ten (10) days prior to the Commencement Date, Tenant
shall deliver to Landlord all insurance certificates evidencing the insurance
required to be obtained by Tenant under Section 12 of this Lease. Tenant agrees
to pay Landlord, without prior notice or demand, or abatement, offset, deduction
or claim, the Base Rent specified in the Basic Lease Information, payable in
advance at Landlord’s address specified in the Basic Lease Information on the
Rent Commencement Date and thereafter on the first (1st) day of each month
throughout the balance of the Term of the Lease. In addition to the



1



--------------------------------------------------------------------------------

Base Rent set forth in the Basic Lease Information, Tenant shall pay Landlord in
advance on the Commencement Date and thereafter on the first (1st) day of each
month throughout the balance of the Term of this Lease, as Additional Rent,
Tenant’s Share of Operating Expenses, Tax Expenses, Common Area Utility Costs,
and Utility Expenses. The term “Rent” whenever used herein refers to the
aggregate of all these amounts. If Landlord permits Tenant to occupy the
Premises without requiring Tenant to pay rental payments for a period of time,
the waiver of the requirement to pay rental payments shall only apply to waiver
of the Base Rent and Tenant shall otherwise perform all other obligations of
Tenant required hereunder. The Rent for any fractional part of a calendar month
at the commencement or termination of the Lease term shall be a prorated amount
of the Rent for a full calendar month based upon a thirty (30) day month. The
prorated Rent shall be paid on the Commencement Date and the first day of the
calendar month in which the date of termination occurs, as the case may be.
 
4.  Security Deposit
 
Upon Tenant’s execution of this Lease, Tenant shall deliver to Landlord, as a
Security Deposit for the performance by Tenant of its obligations under this
Lease, the amount specified in the Basic Lease Information. If Tenant is in
default beyond applicable notice and cure periods, Landlord may, but without
obligation to do so, use the Security Deposit, or any portion thereof, to cure
the default or to compensate Landlord for all damages sustained by Landlord
resulting from Tenant’s default. Tenant shall, immediately on demand, pay to
Landlord a sum equal to the portion of the Security Deposit so applied or used
so as to replenish the amount of the Security Deposit held to increase such
deposit to the amount initially deposited with Landlord. Within thirty (30) days
after the termination of this Lease, Landlord shall return the Security Deposit
to Tenant, less such amounts as are reasonably necessary, as determined solely
by Landlord, to remedy Tenant’s default(s) hereunder or to otherwise restore the
Premises to as clean and safe condition as at the Commencement Date, reasonable
wear and tear casualty and condemnation excepted. If the cost to restore the
Premises exceeds the amount of the Security Deposit, Tenant shall promptly
deliver to Landlord any and all of such excess sums as reasonably determined by
Landlord. Landlord shall not be required to keep the Security Deposit separate
from other funds, and, unless otherwise required by law, Tenant shall not be
entitled to interest on the Security Deposit. In no event or circumstance shall
Tenant have the right to any use of the Security Deposit and, specifically,
Tenant may not use the Security Deposit as a credit or to otherwise offset any
payments required hereunder, including, but not limited to, Rent or any portion
thereof.
 
5.  Tenant Improvements
 
Tenant hereby accepts the Premises as suitable for Tenant’s intended use and as
being in good operating order, condition and repair, “AS IS”, except as
specified in Section 2.1 hereof and Exhibit B attached hereto. Landlord shall
install and construct the Tenant Improvements (as such term is defined in
Exhibit B hereto) in accordance with the terms, conditions, criteria and
provisions set forth in Exhibit B. Landlord and Tenant hereby agree to and shall
be bound by the terms, conditions and provisions of Exhibit B.
 
6.  Additional Rent
 
It is intended by Landlord and Tenant that this Lease be a “triple net lease.”
The costs and expenses described in this Section 6 and all other sums, charges,
costs and expenses specified in this Lease other than Base Rent are to be paid
by Tenant to Landlord as additional rent (collectively, “Additional Rent”).
 
6.1  Operating Expenses:    In addition to the Base Rent set forth in Section 3,
Tenant shall pay Tenant’s Share, which is specified in the Basic Lease
Information, of all Operating Expenses as Additional Rent. The term “Operating
Expenses” as used herein shall mean the total amounts paid or payable by
Landlord in connection with the ownership, maintenance, repair and operation of
the Premises, the Building and the Lot, and where applicable, of the Park
referred to in the Basic Lease Information. The amount of Tenant’s Share of
Operating Expenses shall be reviewed from time to time by Landlord and shall be
subject to modification by Landlord if there is a change in the rentable square
footage of the Premises, the Building and/or the Park. These Operating Expenses
may include, but are not limited to:
 
6.1.1  Landlord’s cost of repairs to, and maintenance of, the roof, the roof
membrane and the exterior walls of the Building;
 
6.1.2  Landlord’s cost of maintaining the outside paved area, landscaping and
other common areas for the Park. The term “Common Areas” shall mean all areas
and facilities within the Park exclusive of the Premises and the other portions
of the Park leasable exclusively to other tenants. The Common Areas include, but
are not limited to, interior lobbies, mezzanines, parking areas, access and
perimeter roads, sidewalks, landscaped areas and similar areas and facilities;
 
6.1.3  Landlord’s annual insurance premiums for insurance insuring against fire
and extended coverage (including “all risk” or “special purpose” coverage) for
one hundred percent (100%) of the replacement value of the Building and all
other insurance, including, but not limited to, earthquake, flood and/or surface
water endorsements for the Building, the Lot and the Park (including the Common
Areas), rental value insurance against loss of Rent in an amount equal to the
amount of Rent for a period of at least six (6) months commencing on the date of
loss, and subject to the provisions of Sections 6.1.11 and 27 below, any
deductible (provided, however, if any such deductible is more than an amount
equivalent to one month’s Base Rent, then, at Tenant’s option, Tenant shall pay
to Landlord within thirty (30) days of receipt of an invoice therefor such
amount equivalent to one month’s Base Rent, and the balance of the cost of such
deductible shall be amortized on a straight-line basis over the balance of the
Term, and Tenant shall pay to Landlord monthly, in the same time and manner as
the payment of Base Rent, the amortized portion of the cost of such deductible);
 
6.1.4  Landlord’s cost of: (i) modifications and/or new improvements to the
Building, the Common Areas and/or the Park required by any rules, laws or
regulations effective subsequent to the date on which the Building was
originally constructed; (ii) reasonably necessary replacement improvements to
the Building, the Common Areas and the Park after the Lease Date; and (iii) new
improvements to the Building, the Common Areas and/or the Park that reduce
operating costs or improve life/safety conditions, all as reasonably determined
by Landlord, in its sole discretion; provided, however, if any of the items in
(i) to (iii) hereof are of a capital nature, then the costs thereof shall be
amortized on a straight-line basis over the estimated useful life of the capital
item or fifteen (15) years, whichever is shorter, as reasonably determined by
Landlord,



2



--------------------------------------------------------------------------------

together with the reasonable interest on the unamortized balance and Tenant
shall pay its share of the amortized portion coming due during the Term;
 
6.1.5  If Landlord elects to so procure, Landlord’s cost of preventative
maintenance, and repair contracts including, but not limited to, contracts for
elevator systems and heating, ventilation and air conditioning systems, lifts
for disabled persons, and trash or refuse collection;
 
6.1.6  Landlord’s cost of security and fire protection services for the Building
and/or the Park, as the case may be, if in Landlord’s sole discretion such
services are provided;
 
6.1.7  [Intentionally Omitted];
 
6.1.8  [Intentionally Omitted];
 
6.1.9  Landlord’s cost of supplies, equipment, rental equipment and other
similar items used in the operation and/or maintenance of the Park;
 
6.1.10  Landlord’s cost for the repairs and maintenance items set forth in
Section 11.2 below; and
 
6.1.11  Landlord’s cost for the management and administration of the Premises,
the Building and/or Park or any part thereof, including, without limitation, a
property management fee (not to exceed three percent (3%) of Rent), accounting,
auditing, billing, postage, salaries and benefits for clerical and supervisory
employees, whether located on the Park or off-site, payroll taxes and legal and
accounting costs related to the ownership, operation and management of the Park.
Notwithstanding the foregoing, “Operating Costs” shall not include and Tenant
shall in no event have any obligation to perform or to pay directly, or to
reimburse Landlord for, all or any portion of the following repairs,
maintenance, improvements, replacements, premiums, claims, losses fees charges,
costs and expenses (collectively, “Costs”): (a) Costs occasioned by the act,
omission or violation of any law by Landlord, any other occupant of the Park, or
their respective agents, employees or contractors; (b) Costs occasioned by
casualties or by the exercise of the power of eminent domain; (c) Costs incurred
in connection with negotiations or disputes with any other occupant of the Park
of the terms and conditions of any lease or other agreement; (d) Costs of any
renovation, improvement painting or redecorating of any portion of the Park not
made available for Tenant’s use; (e) Costs incurred in connection with the
presence of any Hazardous Material, except to the extent caused by the release
of the Hazardous Material in question by Tenant; (f) interest, charges and fees
incurred on debt; and (g) expense reserves.
 
6.2  Tax Expenses:    In addition to the Base Rent set forth in Section 3,
Tenant shall pay its share, which is specified in the Basic Lease Information,
of all real property taxes applicable to the land and improvements included
within the Lot on which the Premises are situated and one hundred percent (100%)
of all personal property taxes now or hereafter assessed or levied against the
Premises or Tenant’s personal property. Tenant further agrees to timely and
faithfully pay, prior to delinquency, any amount, tax, charge, surcharge,
assessment or imposition levied, assessed or imposed upon the Premises, or
Tenant’s use and occupancy thereof. The amount of Tenant’s Share of Tax Expenses
shall be reviewed from time to time by Landlord and shall be subject to
modification by Landlord if there is a change in the rentable square footage of
the Premises, the Building and/or the Park. Tenant shall also pay one hundred
percent (100%) of any increase in real property taxes attributable, in
Landlord’s sole discretion, to any and all alterations, Tenant Improvements or
other improvements of any kind, which are above standard improvements
customarily installed for similar buildings located within the Building or the
Park (as applicable), whatsoever placed in, on or about the Premises for the
benefit of, at the request of, or by Tenant. The term “Tax Expenses” shall mean
and include, without limitation, any form of tax and assessment (general,
special, supplemental, ordinary or extraordinary), commercial rental tax,
payments under any improvement bond or bonds, rental tax, transaction tax, levy,
or penalty imposed by authority having the direct or indirect power of tax
(including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement district thereof) as
against any legal or equitable interest of Landlord in the Premises, the
Building, the Lot or the Park, as against Landlord’s right to rent, or as
against Landlord’s business of leasing the Premises or the occupancy of Tenant
or any other tax, fee, or excise, however described, including, but not limited
to, any value added tax, or any tax imposed in substitution (partially or
totally) of any tax previously included within the definition of real property
taxes, or any additional tax the nature of which was previously included within
the definition of real property taxes. Notwithstanding the foregoing, the term
“Tax Expenses” shall not include and Tenant shall not be required to pay any
portion of any tax or assessment expense or increase therein (a) attributable to
any franchise, estate, inheritance, net income, gift, transfer, or excess
profits tax imposed upon Landlord; (b) levied on Landlord’s rental income,
unless such tax or assessment is imposed in lieu of real property taxes; and (c)
in excess of the amount which would be payable if such tax or assessment expense
were paid in installments over the longest permitted term.
 
6.3  Payment of Expenses:    Landlord shall estimate Tenant’s Share of the
Operating Expenses and Tax Expenses for the calendar year in which the Lease
commences. Commencing on the Commencement Date, one/twelfth ( 1/12th) of this
estimated amount shall be paid by Tenant to Landlord, as Additional Rent, and
thereafter on the first (1st) day of each month throughout the remaining months
of such calendar year. Thereafter, Landlord may estimate such expenses as of the
beginning of each calendar year during the Term of this Lease and Tenant shall
pay one/twelfth ( 1/12th) of such estimated amount as Additional Rent hereunder
on the first (1st) day of each month during such calendar year and for each
ensuing calendar year throughout the Term of this Lease. Tenant’s obligation to
pay Tenant’s Share of Operating Expenses and Tax Expenses shall survive the
expiration or earlier termination of this Lease.
 
6.4  Annual Reconciliation:    By June 30th of each calendar year, Landlord
shall furnish Tenant with an accounting of actual Operating Expenses and Tax
Expenses. Within thirty (30) days of Landlord’s delivery of such accounting,
Tenant shall pay to Landlord the amount of any underpayment. Notwithstanding the
foregoing, failure by Landlord to give such accounting by such date shall not
constitute a waiver by Landlord of its right to collect any of Tenant’s
underpayment at any time. Landlord shall credit the amount of any overpayment by
Tenant toward the next monthly installment of Rent falling due, or where the
Term of the Lease has expired, refund the amount of overpayment to Tenant. If
the Term of the Lease expires prior to the annual reconciliation of expenses,
Landlord shall have the right to reasonably estimate Tenant’s Share of such
expenses, and if Landlord determines that an underpayment is due, Tenant hereby
agrees that Landlord shall be entitled to deduct such underpayment from Tenant’s
Security Deposit. If Landlord reasonably determines that an overpayment has been



3



--------------------------------------------------------------------------------

made by Tenant, Landlord shall refund said overpayment to Tenant within thirty
(30) days thereafter. Notwithstanding the foregoing, failure of Landlord to
accurately estimate Tenant’s Share of such expenses or to otherwise perform such
reconciliation of expenses, including without limitation, Landlord’s failure to
deduct any portion of any underpayment from Tenant’s Security Deposit, shall not
constitute a waiver of Landlord’s right to collect any of Tenant’s underpayment
at any time during the Term of the Lease or at any time within sixty (60) days
after the expiration or earlier termination of this Lease.
 
6.5  Audit:    After delivery to Landlord of at least thirty (30) days prior
written notice, Tenant, at its sole cost and expense through any accountant
designated by it, shall have the right to examine and/or audit the books and
records evidencing such costs and expenses for the previous one (1) calendar
year, during Landlord’s reasonable business hours but not more frequently than
once during any calendar year. Any such accounting firm designated by Tenant may
not be compensated on a contingency fee basis. The results of any such audit
(and any negotiations between the parties related thereto) shall be maintained
strictly confidential by Tenant and its accounting firm and shall not be
disclosed, published or otherwise disseminated to any other party other than to
Landlord and its authorized agents. Landlord and Tenant shall use their best
efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such costs and
expenses.
 
7.  Utilities
 
Utility Expenses, Common Area Utility Costs and all other sums or charges set
forth in this Section 7 are considered part of Additional Rent. In addition to
the Base Rent set forth in Section 3 hereof, Tenant shall pay the cost of all
water, sewer use, sewer discharge fees and sewer connection fees, gas, heat,
electricity, refuse pickup, janitorial service, telephone and other utilities
billed or metered separately to the Premises and/or Tenant. Tenant shall also
pay Tenant’s Share of any assessments or charges for utility or similar purposes
included within any tax bill for the Lot on which the Premises are situated,
including, without limitation, entitlement fees, allocation unit fees, and/or
any similar fees or charges, and any penalties related thereto. For any such
utility fees or use charges that are not billed or metered separately to Tenant,
including without limitation, water and refuse pick up charges, Tenant shall pay
to Landlord, as Additional Rent, without prior notice or demand, on the
Commencement Date and thereafter on the first (1st) day of each month throughout
the balance of the Term of this Lease the amount which is attributable to
Tenant’s use of the utilities or similar services, as reasonably estimated and
determined by Landlord based upon factors such as size of the Premises and
intensity of use of such utilities by Tenant such that Tenant shall pay the
portion of such charges reasonably consistent with Tenant’s use of such
utilities and similar services (“Utility Expenses”). If Tenant disputes any such
estimate or determination, then Tenant shall either pay the estimated amount or
cause the Premises to be separately metered at Tenant’s sole expense. In
addition, Tenant shall pay to Landlord Tenant’s Share of any Common Area utility
costs, fees, charges or expenses (“Common Area Utility Costs”). Tenant shall pay
to Landlord one-twelfth ( 1/12th) of the estimated amount of Tenant’s Share of
the Common Area Utility Costs on the Commencement Date and thereafter on the
first (1st) day of each month throughout the balance of the Term of this Lease
and any reconciliation thereof shall be substantially in the same manner as
specified in Section 6.4 above. The amount of Tenant’s Share of Common Area
Utility Costs shall be reviewed from time to time by Landlord and shall be
subject to modification by Landlord if there is a change in the rentable square
footage of the Premises, the Building and/or the Park. Tenant acknowledges that
the Premises may become subject to the rationing of utility services or
restrictions on utility use as required by a public utility company,
governmental agency or other similar entity having jurisdiction thereof.
Notwithstanding any such rationing or restrictions on use of any such utility
services, Tenant acknowledges and agrees that its tenancy and occupancy
hereunder shall be subject to such rationing restrictions as may be imposed upon
Landlord, Tenant, the Premises, the Building or the Park, and, Tenant shall in
no event be excused or relieved from any covenant or obligation to be kept or
performed by Tenant by reason of any such rationing or restrictions.
Notwithstanding anything to the contrary contained herein, if permitted by
applicable Laws, Landlord shall have the right at any time and from time to time
during the Term of this Lease to either contract for service from a different
company or companies (each such company shall be referred to herein as an
“Alternate Service Provider”) other than the company or companies presently
providing electricity service for the Building or the Park (the “Electric
Service Provider”) or continue to contract for service from the Electric Service
Provider, at Landlord’s sole discretion. Tenant hereby agrees to cooperate with
Landlord, the Electric Service Provider, and any Alternate Service Provider at
all times and, as reasonably necessary, shall allow Landlord, the Electric
Service Provider, and any Alternate Service Provider reasonable access to the
Building’s electric lines, feeders, risers, wiring, and any other machinery
within the Premises. Notwithstanding anything to the contrary contained herein,
Tenant’s Base Rent shall be abated to the extent that such utility services are
interrupted, curtailed or suspended as a result of the gross negligence or
willful misconduct of Landlord or its authorized representatives, agents,
employees or contractors, or Landlord actually receives insurance proceeds
related to such interruption, curtailment or suspension of utility services, if
such interruption, curtailment or suspension of utility services interferes
unreasonably with Tenant’s use of the Premises and such interference persists
for more than seven (7) continuous business days.
 
8.  Late Charges
 
Any and all sums or charges set forth in this Section 8 are considered part of
Additional Rent. Tenant acknowledges that late payment (more than five (5) days
after such amounts are delinquent) by Tenant to Landlord of Base Rent, Tenant’s
Share of Operating Expenses, Tax Expenses, Common Area Utility Costs, and
Utility Expenses or other sums due hereunder, will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of such costs being extremely
difficult and impracticable to fix. Such costs include, without limitation,
processing and accounting charges, and late charges that may be imposed on
Landlord by the terms of any note secured by any encumbrance against the
Premises, and late charges and penalties due to the late payment of real
property taxes on the Premises. No late charges shall be imposed until after
Tenant has, on three (3) occasions, timely failed to pay Rent or other sums due
hereunder and thereafter, if any installment of Rent or any other sum due from
Tenant is not received by Landlord when due, Tenant shall promptly pay to
Landlord all of the following, as applicable: (a) an additional sum equal to
seven and one-half percent (7.5%) of such delinquent amount. If Tenant delivers
to Landlord a check for which there are not sufficient funds, Landlord may, at
its sole option, require Tenant to replace such check with a cashier’s check for
the amount of such check. The parties agree that this late charge and the other
charges referenced above represent a fair and reasonable estimate of the costs
that Landlord will incur by reason of late payment by Tenant. Acceptance of any
late charge or other charges shall not constitute a waiver by Landlord of
Tenant’s default with respect to the delinquent amount, nor prevent Landlord
from exercising any of the other rights and remedies available to Landlord for
any other breach of Tenant under this Lease. If a late charge or other charge
becomes payable for any three (3) installments of Rent within any twelve (12)
month period, then Landlord, at Landlord’s sole option, can either require the
Rent be paid quarterly in advance, or be paid monthly in advance by cashier’s
check or by electronic funds transfer.



4



--------------------------------------------------------------------------------

 
9.  Use of Premises
 
9.1  Compliance with Laws, Recorded Matters, and Rules and Regulations:    The
Premises are to be used solely for the purposes and uses specified in the Basic
Lease Information and for no other uses or purposes without Landlord’s prior
written consent, which consent shall not be unreasonably withheld or delayed so
long as the proposed use (i) does not involve the use of Hazardous Materials
other than as expressly permitted under the provisions of Section 29 below, (ii)
does not require any additional parking in excess of the parking spaces already
licensed to Tenant pursuant to the provisions of Section 24 of this Lease, and
(iii) is compatible and consistent with the other uses then being made in the
Park and in other similar types of buildings in the vicinity of the Park, as
reasonably determined by Landlord. The use of the Premises by Tenant and its
employees, representatives, agents, invitees, licensees, subtenants, customers
or contractors (collectively, “Tenant’s Representatives”) shall be subject to,
and at all times in compliance with, (a) any and all applicable laws,
ordinances, statutes, orders and regulations as same exist from time to time
(collectively, the “Laws”), (b) any and all documents, matters or instruments,
including without limitation, any declarations of covenants, conditions and
restrictions, and any supplements thereto, each of which has been or hereafter
is recorded in any official or public records with respect to the Premises, the
Building, the Lot and/or the Park, or any portion thereof (collectively, the
“Recorded Matters”), and (c) any and all rules and regulations set forth in
Exhibit C, attached to and made a part of this Lease, and any other reasonable
rules and regulations promulgated by Landlord now or hereafter enacted relating
to parking and the operation of the Premises, the Building and the Park
(collectively, the “Rules and Regulations”). Tenant agrees to, and does hereby,
assume full and complete responsibility to ensure that the non-structural
portions of the Premises are adequate to fully meet the needs and requirements
of Tenant’s intended operations of its business within the Premises, and
Tenant’s use of the Premises and that same are in compliance with all applicable
Laws throughout the Term of this Lease. Additionally, Tenant shall be solely
responsible for the payment of all costs, fees and expenses associated with any
modifications, improvements or alterations to the Premises, Building, the Common
Areas and/or the Park occasioned by the enactment of, or changes to, any Laws
arising from Tenant’s particular use of the Premises, or alterations,
improvements or additions made to the Premises, regardless of when such Laws
became effective.
 
9.2  Prohibition on Use:    Tenant shall not use the Premises or permit anything
to be done in or about the Premises nor keep or bring anything therein which
will in any way conflict with any of the requirements of the Board of Fire
Underwriters or similar body now or hereafter constituted or in any way increase
the existing rate of or affect any policy of fire or other insurance upon the
Building or any of its contents, or cause a cancellation of any insurance
policy. No auctions may be held or otherwise conducted in, on or about the
Premises, the Building, the Lot or the Park without Landlord’s written consent
thereto, which consent may be given or withheld in Landlord’s sole discretion.
Tenant shall not do or permit anything to be done in or about the Premises which
will in any way unreasonably obstruct or interfere with the rights of Landlord,
other tenants or occupants of the Building, other buildings in the Park, or
other persons or businesses in the area, or injure or annoy other tenants or use
or allow the Premises to be used for any unlawful or objectionable purpose, as
determined by Landlord, in its reasonable discretion, for the benefit, quiet
enjoyment and use by Landlord and all other tenants or occupants of the Building
or other buildings in the Park; nor shall Tenant cause, maintain or permit any
private or public nuisance in, on or about the Premises, Building, Park and/or
the Common Areas, including, but not limited to, any offensive odors, noises,
fumes or vibrations. Tenant shall not damage or deface or otherwise commit or
permit to be committed any waste in, upon or about the Premises. Tenant shall
not place or store, nor permit any other person or entity to place or store, any
property, equipment, materials, supplies, personal property or any other items
or goods outside of the Premises for any period of time. Tenant shall not permit
any animals, including, but not limited to, any household pets, to be brought or
kept in or about the Premises. Tenant shall place no loads upon the floors,
walls, or ceilings in excess of the maximum designed load permitted by the
applicable Uniform Building Code or which may damage the Building or outside
areas; nor place any harmful liquids in the drainage systems; nor dump or store
waste materials, refuse or other such materials, or allow such to remain outside
the Building area, except for any non-hazardous or non-harmful materials which
may be stored in refuse dumpsters or in any enclosed trash areas provided.
Tenant shall honor the terms of all Recorded Matters relating to the Premises,
the Building, the Lot and/or the Park. Tenant shall honor the Rules and
Regulations. If Tenant fails to comply with such Laws, Recorded Matters, Rules
and Regulations or the provisions of this Lease, Landlord shall have the right
to collect from Tenant, in addition to all rights and remedies of Landlord
hereunder, including without limitation, all of Landlord’s reasonable costs and
expenses actually incurred, if any, to cure any of such failures of Tenant, if
Landlord, at its sole option, elects to undertake such cure.
 
10.  Alterations and Additions; and Surrender of Premises
 
10.1  Alterations and Additions:    Tenant shall not install any signs,
fixtures, improvements, nor make or permit any other alterations or additions to
the Premises without the prior written consent of Landlord. If any such
alteration or addition is expressly permitted by Landlord, or is a Permitted
Alteration (defined below), Tenant shall deliver at least ten (10) business
days’ prior notice to Landlord, from the date Tenant intends to commence
construction, sufficient to enable Landlord to post a Notice of
Non-Responsibility. In all events, Tenant shall obtain all necessary permits or
other governmental approvals prior to commencing any of such work and deliver a
copy of same to Landlord. All alterations and additions shall be installed by a
licensed contractor reasonably approved by Landlord, at Tenant’s sole expense in
compliance with all applicable Laws (including, but not limited to, the ADA as
defined herein), Recorded Matters, and Rules and Regulations. Tenant shall keep
the Premises and the property on which the Premises are situated free from any
liens arising out of any work performed, materials furnished or obligations
incurred by or on behalf of Tenant. As a condition to Landlord’s consent to the
installation of any fixtures, additions or other improvements the cost of which
will exceed One Hundred Thousand Dollars ($100,000), Landlord may require Tenant
to post and obtain a completion and indemnity bond for up to one hundred fifty
percent (150%) of the cost of the work. Notwithstanding anything to the contrary
in this Article 10: (i) Tenant may, at its sole cost and expense, construct
non-structural alterations, additions and improvements (“Permitted Alterations”)
in the Premises without Landlord’s prior approval, provided the cost of any such
project does not exceed Twenty-Five Thousand Dollars ($25,000) cumulatively
during each calendar year; (ii) Permitted Alterations and Tenant’s trade
fixtures, furniture, equipment and other personal property installed in the
Premises (“Tenant’s Property”) shall at all times be and remain Tenant’s
property; (iii) except for Permitted Alterations which cannot be removed without
material damage to the Premises, at any time Tenant may remove Tenant’s Property
from the Premises, provided that Tenant repairs all damage caused by such
removal, and; (iv) Landlord shall have no right to require Tenant to remove any
alterations unless it notifies Tenant at the time it consents to such alteration
that it shall require such alteration to be removed, or in the case of a
Permitted Alteration, Landlord may give written notice to Tenant to remove the
Permitted Alteration prior to the Expiration Date.



5



--------------------------------------------------------------------------------

 
10.2  Surrender of Premises:    Upon the termination of this Lease, whether by
forfeiture, lapse of time or otherwise, or upon the termination of Tenant’s
right to possession of the Premises, Tenant will at once surrender and deliver
up the Premises, together with the fixtures (other than trade fixtures),
additions and improvements which Landlord has notified Tenant, in writing
pursuant to the terms of Section 10.1 hereof, that Landlord will require Tenant
not to remove, to Landlord in good condition and repair (including, but not
limited to, replacing all light bulbs and ballasts not in good working
condition) and in the condition in which the Premises existed as of the
Commencement Date, except for reasonable wear and tear casualty and
condemnation. Reasonable wear and tear shall not include any damage or
deterioration to the floors of the Premises arising from the use of forklifts
in, on or about the Premises (including, without limitation, any marks or stains
of any portion of the floors), and any damage or deterioration that would have
been prevented by proper maintenance by Tenant or Tenant otherwise performing
all of its obligations under this Lease. Upon such termination of this Lease,
Tenant shall remove all tenant signage, trade fixtures, furniture, furnishings,
personal property, additions, and other improvements unless Landlord requests,
in writing, that Tenant not remove some or all of such fixtures (other than
trade fixtures), additions or improvements installed by, or on behalf of Tenant
or situated in or about the Premises. By the date which is twenty (20) days
prior to such termination of this Lease, Landlord shall notify Tenant in writing
of those fixtures (other than trade fixtures), alterations, additions and other
improvements which Landlord shall require Tenant not to remove from the
Premises. Tenant shall repair any damage caused by the installation or removal
of such signs, trade fixtures, furniture, furnishings, fixtures, additions and
improvements. Tenant shall ensure that the removal of such items and the repair
of the Premises will be completed prior to such termination of this Lease. In no
event shall Tenant be obligated to remove the initial Tenant Improvements to be
constructed pursuant to Exhibit B attached hereto.
 
11.  Repairs and Maintenance
 
11.1  Tenant’s Repairs and Maintenance Obligations:    Except for those portions
of the Building to be maintained by Landlord, as provided in Sections 11.2 and
11.3 below, Tenant shall, at Tenant’s sole cost and expense, keep and maintain
the Premises and the adjacent dock and staging areas in good, clean and safe
condition and repair to the reasonable satisfaction of Landlord including, but
not limited to, repairing any damage caused by Tenant or Tenant’s
Representatives and replacing any property so damaged by Tenant or Tenant’s
Representatives. Without limiting the generality of the foregoing, Tenant shall
be solely responsible for maintaining, repairing and replacing (a) all
mechanical systems, heating, ventilation and air conditioning systems
exclusively serving the Premises, (b) all plumbing, electrical wiring and
equipment serving the Premises, (c) all interior lighting (including, without
limitation, light bulbs and/or ballasts), (d) all glass, windows, window frames,
window casements, interior and exterior entry doors, door frames and door
closers, (e) all roll-up doors, ramps and dock equipment, including without
limitation, dock bumpers, dock plates, dock seals, dock levelers and dock
lights, (f) all tenant signage, (g) lifts for disabled persons serving the
Premises exclusively, (h) sprinkler systems, fire protection systems and
security systems exclusively serving the Premises, (i) all partitions, fixtures,
equipment, interior painting, and interior walls and floors of the Premises and
every part thereof (including, without limitation, any demising walls contiguous
to any portion of the Premises).
 
11.2  Reimbursable Repairs and Maintenance Obligations:    Subject to the
provisions of Sections 6 and 9 of this Lease and except for (i) the obligations
of Tenant set forth in Section 11.1 above, (ii) the obligations of Landlord set
forth in Section 11.3 below, and (iii) the repairs rendered necessary by the
intentional acts or omissions of Tenant or any of Tenant’s Representatives,
Landlord agrees, at Landlord’s expense, subject to reimbursement pursuant to
Section 6 above, to keep in good repair the elevators, the plumbing and
mechanical systems exterior to the Premises, any rail spur and rail crossing,
the roof, roof membranes, exterior walls of the Building, signage (exclusive of
tenant signage), and exterior electrical wiring and equipment, exterior
lighting, exterior glass, exterior doors/entrances and door closers, exterior
window casements, exterior painting of the Building (exclusive of the Premises),
underground utility and sewer pipes outside the exterior walls of the Building
the parking lot (including any parking lot lighting) and landscaping. For
purposes of this Section 11.2, the term “exterior” shall mean outside of and not
exclusively serving the Premises. Unless otherwise notified by Landlord, in
writing, that Landlord has elected to procure and maintain the following
described 
contract(s), Tenant shall procure and maintain (a) the heating, ventilation and
air conditioning systems preventative maintenance and repair contract(s) with
respect to HVAC units exclusively serving the Premises; such contract(s) to be
on a bi-monthly or quarterly basis, as reasonably determined by Landlord, and
(b) the fire and sprinkler protection services and preventative maintenance and
repair contract(s) (including, without limitation, monitoring services) with
respect to those systems exclusively serving the Premises; such contract(s) to
be on a bi-monthly or quarterly basis, as reasonably determined by Landlord.
Landlord reserves the right, but without the obligation to do so, to procure and
maintain (i) the heating, ventilation and air conditioning systems preventative
maintenance and repair contract(s), and/or (ii) the fire and sprinkler
protection services and preventative maintenance and repair contract(s)
(including, without limitation, monitoring services). If Landlord so elects to
procure and maintain any such contract(s), Tenant will reimburse Landlord for
the cost thereof in accordance with the provisions of Section 6 above. If Tenant
procures and maintains any of such contract(s), Tenant will promptly deliver to
Landlord a true and complete copy of each such contract and any and all renewals
or extensions thereof, and each service report or other summary received by
Tenant pursuant to or in connection with such contract(s).
 
11.3  Landlord’s Repairs and Maintenance Obligations:    Except for repairs
rendered necessary by the intentional or negligent acts or omissions of Tenant
or any of Tenant’s Representatives, Landlord agrees, at Landlord’s sole cost and
expense, to (a) keep in good repair the structural portions of the floors,
foundations and exterior perimeter walls of the Building, and (b) replace the
structural portions of the roof of the Building (excluding the roof membrane)
as, and when, Landlord determines such replacement to be necessary in Landlord’s
sole discretion.
 
11.4  Tenant’s Failure to Perform Repairs and Maintenance Obligations:    Except
for normal maintenance and repair of the items described above, Tenant shall
have no right of access to or right to install any device on the roof of the
Building nor make any penetrations of the roof of the Building without the
express prior written consent of Landlord. If Tenant refuses or neglects to
repair and maintain the Premises and the adjacent areas properly as required
herein and to the reasonable satisfaction of Landlord, Landlord may, but without
obligation to do so, at any time make such repairs and/or maintenance without
Landlord having any liability to Tenant for any loss or damage that may accrue
to Tenant’s merchandise, fixtures or other property, or to Tenant’s business by
reason thereof, except to the extent any damage is caused by the willful
misconduct or gross negligence of Landlord or its authorized agents and
representatives. In the event Landlord makes such repairs and/or maintenance,
upon completion thereof Tenant shall pay to Landlord, as additional rent, the
Landlord’s costs for making such repairs and/or maintenance, plus seven and
one-half percent (7.5%) for overhead, upon



6



--------------------------------------------------------------------------------

presentation of a bill therefor. The obligations of Tenant hereunder shall
survive the expiration of the Term of this Lease or the earlier termination
thereof. Tenant hereby waives any right to repair at the expense of Landlord
under any applicable Laws now or hereafter in effect respecting the Premises.
 
12.  Insurance
 
12.1  Types of Insurance:    Tenant shall maintain in full force and effect at
all times during the Term of this Lease, at Tenant’s sole cost and expense, for
the protection of Tenant and Landlord, as their interests may appear, policies
of insurance issued by a carrier or carriers reasonably acceptable to Landlord
and its lender(s) which afford the following coverages: (i) worker’s
compensation: statutory limits; (ii) employer’s liability, as required by law,
with a minimum limit of $100,000 per employee and $500,000 per occurrence; (iii)
commercial general liability insurance (occurrence form) providing coverage
against any and all claims for bodily injury and property damage occurring in,
on or about the Premises arising out of Tenant’s and Tenant’s Representatives’
use and/or occupancy of the Premises. Such insurance shall include coverage for
blanket contractual liability, fire damage, premises, personal injury, completed
operations, products liability, personal and advertising. Such insurance shall
have a combined single limit of not less than One Million Dollars ($1,000,000)
per occurrence with a Two Million Dollar ($2,000,000) aggregate limit and
excess/umbrella insurance in the amount of Two Million Dollars ($2,000,000). If
Tenant has other locations which it owns or leases, the policy shall include an
aggregate limit per location endorsement. If necessary, as reasonably determined
by Landlord, Tenant shall provide for restoration of the aggregate limit; (iv)
comprehensive automobile liability insurance: a combined single limit of not
less than $2,000,000 per occurrence and insuring Tenant against liability for
claims arising out of the ownership, maintenance, or use of any owned, hired or
non-owned automobiles; and (v) “special form” property insurance, including
without limitation, sprinkler leakage, boiler and machinery comprehensive form,
if applicable, covering damage to or loss of any personal property, trade
fixtures, inventory, fixtures and equipment located in, on or about the
Premises, and in addition, coverage for business interruption of Tenant,
together with, if the property of Tenant’s invitees is to be kept in the
Premises, warehouser’s legal liability or bailee customers insurance for the
full replacement cost of the property belonging to invitees and located in the
Premises. Such insurance shall be written on a replacement cost basis (without
deduction for depreciation) in an amount equal to one hundred percent (100%) of
the full replacement value of the aggregate of the items referred to in this
subparagraph (v); and (vi) such other insurance as Landlord deems reasonably
necessary and prudent or, if then customarily required for similar types of
buildings within the general vicinity of the Park, as may otherwise be required
by any of Landlord’s lenders or joint venture partners.
 
12.2  Insurance Policies:    Insurance required to be maintained by Tenant shall
be written by companies (i) licensed to do business in the State of California,
(ii) domiciled in the United States of America, and (iii) having a “General
Policyholders Rating” of at least A:X (or such higher rating as may be
reasonably required by a lender having a lien on the Premises) as set forth in
the most current issue of “A.M. Best’s Rating Guides.” Any deductible amounts
under any of the insurance policies required hereunder shall not exceed Ten
Thousand Dollars ($10,000) per occurrence. Tenant shall deliver to Landlord
certificates of insurance and true and complete copies of any and all
endorsements required herein for all insurance required to be maintained by
Tenant hereunder at the time of execution of this Lease by Tenant. Tenant shall,
at least thirty (30) days prior to expiration of each policy, furnish Landlord
with certificates of renewal or “binders” thereof. Each certificate shall
expressly provide that such policies shall not be cancelable or otherwise
subject to material modification except after thirty (30) days prior written
notice to the parties named as additional insureds as required in this Lease
(except for cancellation for nonpayment of premium, in which event cancellation
shall not take effect until at least ten (10) days’ notice has been given to
Landlord). Tenant shall have the right to provide insurance coverage which it is
obligated to carry pursuant to the terms of this Lease under a blanket insurance
policy, provided such blanket policy expressly affords coverage for the Premises
and for Landlord as required by this Lease.
 
12.3  Additional Insureds and Coverage:    Landlord, any property management
company and/or agent of Landlord for the Premises, the Building, the Lot or the
Park, and any lender(s) of Landlord having a lien against the Premises, the
Building, the Lot or the Park shall be named as additional insureds under all of
the policies required in Section 12.1(iii) above. Additionally, such policies
shall provide for severability of interest. All insurance to be maintained by
Tenant shall, except for workers’ compensation and employer’s liability
insurance, be primary, without right of contribution from insurance maintained
by Landlord. Any umbrella/excess liability policy (which shall be in “following
form”) shall provide that if the underlying aggregate is exhausted, the excess
coverage will drop down as primary insurance. The limits of insurance maintained
by Tenant shall not limit Tenant’s liability under this Lease. It is the
parties’ intention that the insurance to be procured and maintained by Tenant as
required herein shall provide coverage for any and all damage or injury arising
from or related to Tenant’s operations of its business and/or Tenant’s or
Tenant’s Representatives’ use of the Premises and/or any of the areas within the
Park, whether such events occur within the Premises (as described in Exhibit A
hereto) or in any other areas of the Park. It is not contemplated or anticipated
by the parties that the aforementioned risks of loss be borne by Landlord’s
insurance carriers, rather it is contemplated and anticipated by Landlord and
Tenant that such risks of loss be borne by Tenant’s insurance carriers pursuant
to the insurance policies procured and maintained by Tenant as required herein.
 
12.4  Failure of Tenant to Purchase and Maintain Insurance:    In the event
Tenant does not purchase the insurance required in this Lease or keep the same
in full force and effect throughout the Term of this Lease (including any
renewals or extensions), Landlord may, but without obligation to do so, purchase
the necessary insurance and pay the premiums therefor. If Landlord so elects to
purchase such insurance, Tenant shall promptly pay to Landlord as Additional
Rent, the amount so paid by Landlord, upon Landlord’s demand therefor. In
addition, Landlord may recover from Tenant and Tenant agrees to pay, as
Additional Rent, any and all damages which Landlord may sustain by reason of
Tenant’s failure to obtain and maintain such insurance. If Tenant fails to
maintain any insurance it is required to maintain in this Lease, Tenant shall be
liable for all losses, damages and costs resulting from such failure.
 
13.  Waiver of Subrogation
 
Notwithstanding anything elsewhere to the contrary in this Lease, other than the
sixth sentence of Section 27 below, Landlord and Tenant hereby mutually waive
their respective rights of recovery against each other and their respective
agents, employees, successors, assignees and subtenants for any loss of, or
damage to, either parties’ property to the extent that such loss or damage is
insured by an insurance policy required to be in effect at the time of such loss
or damage, is actually insured against, or would be insured under an “all-risk”
insurance policy without regard to the negligence or willful misconduct of the
party so released. Each party shall obtain any special endorsements, if required
by its insurer whereby the insurer waives its



7



--------------------------------------------------------------------------------

rights of subrogation against the other party. This provision is intended to
waive fully, and for the benefit of the parties hereto, any rights and/or claims
which might give rise to a right of subrogation in favor of any insurance
carrier. The coverage obtained by Tenant pursuant to Section 12 of this Lease
shall include, without limitation, a waiver of subrogation endorsement attached
to the certificate of insurance. The provisions of this Section 13 shall not
apply in those instances in which such waiver of subrogation would invalidate
such insurance coverage or would cause either party’s insurance coverage to be
voided or otherwise uncollectible. All of Landlord’s and Tenant’s repair and
indemnity obligations under this Lease shall be subject to the waiver and
release contained in this paragraph.
 
14.  Limitation of Liability and Indemnity
 
Except to the extent of damage resulting from the negligence or willful
misconduct of Landlord or its authorized representatives, agents, employees,
contractors, licensees or invitees, Tenant agrees to protect, defend (with
counsel acceptable to Landlord) and hold Landlord and Landlord’s lenders,
partners, members, property management company (if other than Landlord), agents,
directors, officers, employees, representatives, contractors, shareholders,
successors and assigns and each of their respective partners, members,
directors, employees, representatives, agents, contractors, shareholders,
successors and assigns (collectively, the “Indemnitees”) harmless and indemnify
the Indemnitees from and against all liabilities, damages, claims, losses,
judgments, charges and expenses (including reasonable attorneys’ fees, costs of
court and expenses necessary in the prosecution or defense of any litigation
including the enforcement of this provision) arising from or in any way related
to, directly or indirectly, (i) Tenant’s or Tenant’s Representatives’ use of the
Premises, Building and/or the Park, (ii) the conduct of Tenant’s business, (iii)
from any activity, work or thing done, permitted or suffered by Tenant in or
about the Premises, (iv) in any way connected with the Premises or with the
improvements or personal property therein, including, but not limited to, any
liability for injury to person or property of Tenant, Tenant’s Representatives,
or third party persons, and/or (v) Tenant’s negligence or willful misconduct,
and/or (vi) Tenant’s failure to perform any covenant or obligation of Tenant
under this Lease. Tenant agrees that the obligations of Tenant herein shall
survive the expiration or earlier termination of this Lease.
 
Except to the extent of damage resulting from the negligence or willful
misconduct of Landlord or its authorized representatives, agents, employees,
contractors, licensees or invitees, to the fullest extent permitted by law,
Tenant agrees that neither Landlord nor any of Landlord’s lender(s), partners,
members, employees, representatives, legal representatives, successors or
assigns shall at any time or to any extent whatsoever be liable, responsible or
in any way accountable for any loss, liability, injury, death or damage to
persons or property which at any time may be suffered or sustained by Tenant or
by any person(s) whomsoever who may at any time be using, occupying or visiting
the Premises, the Building or the Park, including, but not limited to, any acts,
errors or omissions by or on behalf of any other tenants or occupants of the
Building and/or the Park. Tenant shall not, in any event or circumstance, be
permitted to offset or otherwise credit against any payments of Rent required
herein for matters for which Landlord may be liable hereunder. Landlord and its
authorized representatives shall not be liable for any interference with light
or air, or for any latent defect in the Premises or the Building.
 
15.  Assignment and Subleasing
 
15.1  Prohibition:    Tenant shall not assign, mortgage, hypothecate, encumber,
grant any license or concession, pledge or otherwise transfer this Lease
(collectively, “assignment”), in whole or in part, whether voluntarily or
involuntarily or by operation of law, nor sublet or permit occupancy by any
person other than Tenant of all or any portion of the Premises without first
obtaining the prior written consent of Landlord, which consent shall not be
unreasonably withheld. Tenant hereby agrees that Landlord may withhold its
consent to any proposed sublease or assignment if the proposed sublessee or
assignee or its business is subject to compliance with additional requirements
of the ADA (defined below) and/or Environmental Laws (defined below) beyond
those requirements which are applicable to Tenant or to tenants generally of
such types of buildings, unless the proposed sublessee or assignee shall (a)
first deliver plans and specifications for complying with such additional
requirements and obtain Landlord’s written consent thereto, and (b) comply with
all Landlord’s conditions for or contained in such consent, including without
limitation, requirements for security to assure the lien-free completion of such
improvements. If Tenant seeks to sublet or assign all or any portion of the
Premises, Tenant shall deliver to Landlord at least ten (10) business days prior
to the proposed commencement of the sublease or assignment (the “Proposed
Effective Date”) the following: (i) the name of the proposed assignee or
sublessee; (ii) such information as to such assignee’s or sublessee’s financial
responsibility and standing as Landlord may reasonably require; and (iii) the
aforementioned plans and specifications, if any. Within ten (10) days after
Landlord’s receipt of a written request from Tenant that Tenant seeks to sublet
or assign all or any portion of the Premises, Landlord shall deliver to Tenant a
copy of Landlord’s standard form of Consent by Landlord to an assignment or
sublease (as applicable), which instrument shall be utilized for Landlord’s
consent to each proposed sublease or assignment (as applicable). Any proposed
assignment or sublease shall include a provision whereby the assignee or
sublessee assumes all of Tenant’s obligations hereunder and agrees to be bound
by the terms hereof. As Additional Rent hereunder, Tenant shall pay to Landlord
a fee in the amount of five hundred dollars ($500) plus Tenant shall reimburse
Landlord for Landlord’s actual and reasonable legal and other out-of-pocket
expenses incurred by Landlord in connection with any actual or proposed
assignment or subletting. In the event the sublease or assignment (1) by itself
or taken together with prior sublease(s) or partial assignment(s) covers or
totals, as the case may be, more than fifty percent (50%) of the rentable square
feet of the Premises and (2) is for the entire period remaining in the Term of
this Lease, then Landlord shall have the right, to be exercised by giving
written notice to Tenant, to recapture the space described in the sublease or
assignment. If such recapture notice is given, it shall serve to terminate this
Lease with respect to the proposed sublease or assignment space, or, if the
proposed sublease or assignment space covers all the Premises, it shall serve to
terminate the entire term of this Lease in either case, as of the Proposed
Effective Date. However, not termination of this Lease with respect to part or
all of the Premises shall become effective without the prior written consent,
where necessary, of the holder of each deed of trust encumbering the Premises or
any part thereof. If this Lease is terminated pursuant to the foregoing with
respect to less than the entire Premises, the Rent shall be adjusted on the
basis of the proportion of square feet retained by Tenant to the square feet
originally demised and this Lease as so amended shall continue thereafter in
full force and effect. Each permitted assignee or sublessee shall assume and be
deemed to assume this Lease and shall be and remain liable jointly and severally
with Tenant for payment of Rent and for the due performance of, and compliance
with all the terms, covenants, conditions and agreements herein contained on
Tenant’s part to be performed or complied with, for the term of this Lease. No
assignment or subletting shall affect the continuing primary liability of Tenant
(which, following assignment, shall be joint and several with the assignee), and
Tenant shall not be released from performing any of the terms, covenants and
conditions of this Lease. Tenant hereby acknowledges and agrees that it
understands that Landlord’s accounting department may process and accept Rent
payments without verifying that such payments are being made by Tenant, a
permitted sublessee or a permitted assignee in accordance



8



--------------------------------------------------------------------------------

with the provisions of this Lease. Although such payments may be processed and
accepted by such accounting department personnel, any and all actions or
omissions by the personnel of Landlord’s accounting department shall not be
considered as acceptance by Landlord of any proposed assignee or sublessee nor
shall such actions or omissions be deemed to be a substitute for the requirement
that Tenant obtain Landlord’s prior written consent to any such subletting or
assignment, and any such actions or omissions by the personnel of Landlord’s
accounting department shall not be considered as a voluntary relinquishment by
Landlord of any of its rights hereunder nor shall any voluntary relinquishment
of such rights be inferred therefrom. Any and all options, rights of first
refusal, rights of first offer, tenant improvement allowances and other similar
rights granted to Tenant in this Lease, if any, shall not be assignable by
Tenant (except as part of a Permitted Transfer, as defined below) unless
expressly authorized in writing by Landlord.
 
15.2  Excess Sublease Rental or Assignment Consideration:    In the event of any
sublease or assignment of all or any portion of the Premises where the rent or
other consideration provided for in the sublease or assignment either initially
or over the term of the sublease or assignment exceeds the Rent or pro rata
portion of the Rent, as the case may be, for such space reserved in the Lease,
Tenant shall pay the Landlord monthly, as Additional Rent, within five (5) days
after the date that the monthly installments of Rent are payable hereunder,
fifty percent (50%) of the excess of each such payment of rent or other
consideration in excess of the Rent called for hereunder after first deducting
any attorneys’ fees and brokerage commissions Tenant incurs and actually pays as
a part of the transaction.
 
15.3  Waiver:    Notwithstanding any assignment or sublease, or any indulgences,
waivers or extensions of time granted by Landlord to any assignee or sublessee,
or failure by Landlord to take action against any assignee or sublessee, Tenant
waives notice of any default of any assignee or sublessee and agrees that
Landlord may, at its option, proceed against Tenant without having taken action
against or joined such assignee or sublessee, except that Tenant shall have the
benefit of any indulgences, waivers and extensions of time granted to any such
assignee or sublessee.
 
15.4  Permitted Transfers:    Notwithstanding anything to the contrary contained
in this Section 15, so long as Tenant delivers to Landlord (1) at least five (5)
business days’ prior written notice of its intention to assign or sublease the
Premises to any Related Entity (defined below), which notice shall set forth the
name of the Related Entity, (2) a copy of the proposed agreement pursuant to
which such assignment or sublease shall be effectuated, and (3) such other
information concerning the Related Entity as Landlord may reasonably require,
including without limitation, information regarding any change in the proposed
use of any portion of the Premises and any financial information with respect to
such Related Entity, and so long as (i) any change in the proposed use of the
subject portion of the Premises is in conformance with the uses permitted to be
made under this Lease and do not involve the use or storage of any Hazardous
Materials (other than nominal amounts of ordinary household cleaners, office
supplies and janitorial supplies which are not regulated by any Environmental
Laws), and (ii) at the time of the proposed assignment or sublease, the net
profits and financial condition of the Related Entity are reasonably adequate
and sufficient in relation to the then remaining obligations of Tenant under
this Lease, then Tenant may assign this Lease or sublease any portion of the
Premises (X) to any Related Entity, or (Y) in connection with any merger,
consolidation or sale of substantially all of the assets of Tenant, without
having to obtain the prior written consent of Landlord thereto. For purposes of
this Lease the term “Related Entity” shall mean and refer to any corporation or
entity which controls, is controlled by or is under common control with Tenant,
as all of such terms are customarily used in the industry. Any assignment or
sublease permitted under this Section 15.4 shall not be subject to any right of
Landlord under Section 15.1 to recapture all or any portion of the Premises or
under Section 15.2 to receive any portion of excess rent.
 
16.  Ad Valorem Taxes
 
Prior to delinquency, Tenant shall pay all taxes and assessments levied upon
trade fixtures, alterations, additions, improvements, inventories and personal
property located and/or installed on or in the Premises by, or on behalf of,
Tenant; and if requested by Landlord, Tenant shall promptly deliver to Landlord
copies of receipts for payment of all such taxes and assessments. To the extent
any such taxes are not separately assessed or billed to Tenant, Tenant shall pay
the amount thereof as invoiced by Landlord.
 
17.  Subordination
 
Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, and at the election of Landlord or any
current or future bona fide mortgagee or deed of trust beneficiary with a lien
on all or any portion of the Premises or any ground lessor with respect to the
land of which the Premises are a part, the rights of Tenant under this Lease and
this Lease shall be subject and subordinate at all times to: (i) all ground
leases or underlying leases which may now exist or hereafter be executed
affecting the Building or the land upon which the Building is situated or both,
and (ii) the lien of any mortgage or deed of trust which may now exist or
hereafter be executed in any amount for which the Building, the Lot, ground
leases or underlying leases, or Landlord’s interest or estate in any of said
items is specified as security. Notwithstanding the foregoing, Landlord or any
such ground lessor, mortgagee, or any beneficiary shall have the right to
subordinate or cause to be subordinated any such ground leases or underlying
leases or any such liens to this Lease. If any ground lease or underlying lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall,
notwithstanding any subordination, attorn to and become the Tenant of the
successor in interest to Landlord, provided such successor in interest will not
disturb Tenant’s use, occupancy or quiet enjoyment of the Premises so long as
Tenant is not in default, beyond applicable notice and cure periods, of the
terms and provisions of this Lease. The successor in interest to Landlord
following foreclosure, sale or deed in lieu thereof shall not be (a) liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) subject to any offsets or defenses which
Tenant might have against any prior lessor; (c) bound by prepayment of more than
one (1) month’s Rent, except in those instances when Tenant pays Rent quarterly
in advance pursuant to Section 8 hereof, then not more than three months’ Rent;
or (d) liable to Tenant for any Security Deposit not actually received by such
successor in interest to the extent any portion or all of such Security Deposit
has not already been forfeited by, or refunded to, Tenant. Landlord shall be
liable to Tenant for all or any portion of the Security Deposit not forfeited
by, or refunded to Tenant, until and unless Landlord transfers such Security
Deposit to the successor in interest. Tenant covenants and agrees to execute
(and acknowledge if required by Landlord, any lender or ground lessor) and
deliver, within ten (10) days of a demand or request by Landlord and in the
commercially reasonable form requested by Landlord, ground lessor, mortgagee or
beneficiary, any additional documents evidencing the priority or subordination
of this Lease and the recognition of Tenant’s rights in the event of a
termination or foreclosure or similar proceeding with respect to any such ground
leases or underlying



9



--------------------------------------------------------------------------------

leases or the lien of any such mortgage or deed of trust. In the event that
Tenant should fail to execute any subordination or other agreement required by
this Section promptly as requested, Tenant hereby irrevocably constitutes
Landlord as its attorney in fact to execute such instrument in Tenant’s name,
place and stead, it being agreed that such power is one coupled with an interest
in Landlord and is accordingly irrevocable. Landlord shall, on or before the
date that is thirty (30) days after the Commencement Date, obtain from the
lenders or ground lessors of the Premises a written agreement in the form
attached hereto as Exhibit I or another form reasonably satisfactory to Tenant
providing for recognition of Tenant’s interests under the Lease in the event of
a foreclosure of the lender’s security interest or termination of the ground
lease.
 
18.  Right of Entry
 
Tenant grants Landlord or its agents the right to enter the Premises at all
reasonable times upon at least 24 hours prior notice (except for emergencies or
for routine maintenance for which no notice shall be required) for purposes of
inspection, exhibition, posting of notices, repair or alteration; provided,
however, that in exercising any of the foregoing rights, Landlord shall comply
with Tenant’s reasonable security measures and operating procedures and shall
use best efforts to minimize any disruption to Tenant and Landlord shall not
exercise any such rights or take such actions in such manner as would
unreasonably interfere with Tenant’s use of, access to, or parking at the
Premises or materially adversely affect Tenant’s rights under this Lease. At
Landlord’s option, Landlord shall at all times have and retain a key with which
to unlock all the doors in, upon and about the Premises, excluding Tenant’s
vaults and safes. It is further agreed that Landlord shall have the right to use
any and all means Landlord deems necessary to enter the Premises in an
emergency. In the last nine (9) months of the Term, Landlord shall have the
right to place “for rent” or “for lease” signs on the outside of the Premises,
the Building and in the Common Areas. Landlord shall also have the right to
place “for sale” signs on the outside of the Building and in the Common Areas.
Tenant hereby waives any claim from damages or for any injury or inconvenience
to or interference with Tenant’s business, or any other loss occasioned thereby
except for any claim for any of the foregoing arising out of the sole active
gross negligence or willful misconduct of Landlord or its authorized
representatives.
 
19.  Estoppel Certificate
 
Tenant shall execute (and acknowledge if required by any lender or ground
lessor) and deliver to Landlord, within ten (10) business days after Landlord
provides such to Tenant, a statement in writing certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification), the date to which the Rent and other charges are paid in
advance, if any, acknowledging that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord hereunder or specifying such defaults
as are claimed, and such other matters as Landlord may reasonably require. Any
such statement may be conclusively relied upon by Landlord and any prospective
purchaser or encumbrancer of the Premises. Tenant’s failure to deliver such
statement within such time shall be conclusive upon the Tenant that (a) this
Lease is in full force and effect, without modification except as may be
represented by Landlord; (b) there are no uncured defaults in Landlord’s
performance; and (c) not more than one month’s Rent has been paid in advance,
except in those instances when Tenant pays Rent quarterly in advance pursuant to
Section 8 hereof, then not more than three month’s Rent has been paid in
advance. Failure by Tenant to so deliver such certified estoppel certificate
within the 10-day period specified above shall be a material default of the
provisions of this Lease.
 
20.  Tenant’s Default
 
The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:
 
20.1  The abandonment of the Premises by Tenant. In the event Tenant has
abandoned or vacated the Premises, Tenant agrees to notice and service of notice
as provided for in this Lease and waives any right to the service of any other
or further notice which Tenant may have under any statute or law now or
hereafter in effect;
 
20.2  The failure by Tenant to make any payment of Rent, Additional Rent or any
other payment required hereunder five (5) days after written notice from
Landlord that said payment is delinquent. Tenant agrees to notice and service of
notice as provided for in this Lease and waives any right to any other or
further notice of service of notice which Tenant may have under any statute or
law now or hereafter in effect.
 
20.3  The failure by Tenant to observe, perform or comply with any of the
conditions, covenants or provisions of this Lease (except failure to make any
payment of Rent and/or Additional Rent) and such failure is not cured (i) within
ten (10) days of the date on which Landlord delivers written notice of such
failure to Tenant for all failures in any way related to Hazardous Materials;
(ii) within the time period, if any, specified in the applicable sections of
this Lease with respect to subordination, assignment and sublease, estoppel
certificates and insurance; or (iii) with respect to any other such failure,
within the time period required under the provisions of this Lease or, if such
time period is not specified, within thirty (30) days after notice from Landlord
of such failure. If such failure is susceptible of cure but cannot reasonably be
cured within the aforementioned time period (if any), as reasonably determined
by Landlord, Tenant shall not be deemed to be in default if Tenant promptly
commences the cure of such failure and thereafter diligently prosecutes such
cure to completion within the time period specified by Landlord in any written
notice regarding such failure as may be delivered to Tenant by Landlord. In no
event or circumstance shall Tenant have more than ninety (90) days to complete
any such cure, unless otherwise expressly agreed to in writing by Landlord (in
Landlord’s reasonable discretion);
 
20.4  The making of a general assignment by Tenant for the benefit of creditors,
the filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant’s creditors seeking the rehabilitation, liquidation,
or reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing, the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant’s assets or this leasehold where such receiver or custodian is not
dismissed within sixty (60) days of such appointment, Tenant’s insolvency or
inability to pay Tenant’s debts or failure generally to pay Tenant’s debts when
due, any court entering a decree or order directing the winding up or
liquidation of Tenant or of substantially all of Tenant’s assets, Tenant taking
any action toward the dissolution or winding up of Tenant’s affairs, or the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets or this leasehold;



10



--------------------------------------------------------------------------------

 
20.5  Tenant’s use or storage of Hazardous Materials in, on or about the
Premises, the Building, the Lot and/or the Park other than as expressly
permitted by the provisions of Section 29 below; or
 
20.6  The making of any material misrepresentation or omission by Tenant in any
materials delivered by or on behalf of Tenant to Landlord pursuant to this
Lease.
 
21.  Remedies for Tenant’s Default
 
21.1  Landlord’s Rights:    In the event of Tenant’s material default under this
Lease, Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means in which case upon delivery of written notice by Landlord this
Lease shall terminate on the date specified by Landlord in such notice and
Tenant shall immediately surrender possession of the Premises to Landlord. In
addition and to the extent permitted by law, the Landlord shall have the
immediate right of re-entry whether or not this Lease is terminated, and if this
right of re-entry is exercised following abandonment of the Premises by Tenant,
Landlord may consider any personal property belonging to Tenant and left on the
Premises to also have been abandoned. No re-entry or taking possession of the
Premises by Landlord pursuant to this Section 21 shall be construed as an
election to terminate this Lease unless a written notice of such intention is
given to Tenant. If Landlord relets the Premises or any portion thereof, (i)
Tenant shall be liable immediately to Landlord for all reasonable and actual
costs Landlord incurs in reletting the Premises or any part thereof, including,
without limitation, broker’s commissions, expenses of cleaning, redecorating,
and further improving the Premises and other similar industry standard costs
(collectively, the “Reletting Costs”), and (ii) the rent received by Landlord
from such reletting shall be applied to the payment of, first, any indebtedness
from Tenant to Landlord other than Base Rent, Operating Expenses, Tax Expenses,
Common Area Utility Costs, and Utility Expenses; second, all costs including
maintenance, incurred by Landlord in reletting; and, third, Base Rent, Operating
Expenses, Tax Expenses, Utility Expenses, and all other sums due under this
Lease. Any and all of the Reletting Costs shall be fully chargeable to Tenant
and shall not be prorated or otherwise amortized in relation to any new lease
for the Premises or any portion thereof. After deducting the payments referred
to above, any sum remaining from the rental Landlord receives from reletting
shall be held by Landlord and applied in payment of future Rent as Rent becomes
due under this Lease. In no event shall Tenant be entitled to any excess rent
received by Landlord. Reletting may be for a period shorter or longer than the
remaining term of this Lease. No act by Landlord other than giving written
notice to Tenant shall terminate this Lease. Acts of maintenance or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a termination of Tenant’s right
to possession. So long as this Lease is not terminated, Landlord shall have the
right to remedy any default of Tenant, to maintain or improve the Premises, to
cause a receiver to be appointed to administer the Premises and any existing
subleases and to add to the Rent payable hereunder all of Landlord’s reasonable
costs in so doing, with interest at the maximum rate permitted by law from the
date of such expenditure. Landlord shall use all commercially reasonable efforts
to mitigate its damages hereunder.
 
21.2  Damages Recoverable:    If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Tenant’s right to possession is
terminated by Landlord because of a breach or default under this Lease, then in
either such case, Landlord may recover from Tenant all damages suffered by
Landlord as a result of Tenant’s failure to perform its obligations hereunder,
including, but not limited to, the unamortized cost of any Tenant Improvements
constructed by or on behalf of Tenant pursuant to Exhibit B hereto, the portion
of any broker’s or leasing agent’s commission incurred with respect to the
leasing of the Premises to Tenant for the balance of the Term of the Lease
remaining after the date on which Tenant is in default of its obligations
hereunder, and all Reletting Costs, and the worth at the time of the award
(computed in accordance with paragraph (3) of Subdivision (a) of Section 1951.2
of the California Civil Code) of the amount by which the Rent then unpaid
hereunder for the balance of the Lease Term exceeds the amount of such loss of
Rent for the same period which Tenant proves could be reasonably avoided by
Landlord and in such case, Landlord prior to the award may relet the Premises
(provided said reletting will not be effective unless this Lease is terminated)
for the purpose of mitigating damages suffered by Landlord because of Tenant’s
failure to perform its obligations hereunder; provided, however, that even
though Tenant has abandoned the Premises following such breach, this Lease shall
nevertheless continue in full force and effect for as long as Landlord does not
terminate Tenant’s right of possession, and until such termination, Landlord
shall have the remedy described in Section 1951.4 of the California Civil Code
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations) and may enforce all
its rights and remedies under this Lease, including the right to recover the
Rent from Tenant as it becomes due hereunder. The “worth at the time of the
award” within the meaning of Subparagraphs (a)(1) and (a)(2) of Section 1951.2
of the California Civil Code shall be computed by allowing interest at the rate
of ten percent (10%) per annum. Tenant waives redemption or relief from
forfeiture under California Code of Civil Procedure Sections 1174 and 1179, or
under any other present or future law, in the event Tenant is evicted or
Landlord takes possession of the Premises by reason of any default of Tenant
hereunder.
 
        21.3  Rights and Remedies Cumulative:    The foregoing rights and
remedies of Landlord are not exclusive; they are cumulative in addition to any
rights and remedies now or hereafter existing at law, in equity by statute or
otherwise, or to any equitable remedies Landlord may have, and to any remedies
Landlord may have under bankruptcy laws or laws affecting creditor’s rights
generally. In addition to all remedies set forth above, if Tenant materially
defaults under this Lease, all options granted to Tenant hereunder shall
automatically terminate, unless otherwise expressly agreed to in writing by
Landlord.
 
21.4  Waiver of a Default:    The waiver by Landlord of any default of any
provision of this Lease shall not be deemed or construed a waiver of any other
default by Tenant hereunder or of any subsequent default of this Lease, except
for the default specified in the waiver.
 
22.  Holding Over
 
If Tenant holds possession of the Premises after the expiration of the Term of
this Lease with Landlord’s consent, Tenant shall become a tenant from
month-to-month upon the terms and provisions of this Lease, provided the monthly
Base Rent during such hold over period shall be 150% of the Base Rent due on the
last month of the Lease Term, payable in advance on or before the first (1st)
day of each month; provided, however, that if Tenant surrenders possession of
the Premises within the first (1st) ten (10) days after the expiration or
earlier termination of the Term of this Lease, the month-to-month tenancy shall
be deemed terminated as of such surrender and no further Rent shall be owed for
any period subsequent to such



11



--------------------------------------------------------------------------------

surrender. Acceptance by Landlord of the monthly Base Rent without the
additional fifty percent (50%) increase of Base Rent shall not be deemed or
construed as a waiver by Landlord of any of its rights to collect the increased
amount of the Base Rent as provided herein at any time. Such month-to-month
tenancy shall not constitute a renewal or extension for any further term. All
options, if any, granted under the terms of this Lease shall be deemed
automatically terminated and be of no force or effect during said month-to-month
tenancy. Tenant shall continue in possession until such tenancy shall be
terminated by either Landlord or Tenant giving written notice of termination to
the other party at least thirty (30) days prior to the effective date of
termination. This paragraph shall not be construed as Landlord’s permission for
Tenant to hold over. Acceptance of Base Rent by Landlord following expiration or
termination of this Lease shall not constitute a renewal of this Lease.
 
23.  Landlord’s Default
 
Landlord shall not be deemed in breach or default of this Lease unless Landlord
fails within a reasonable time to perform an obligation required to be performed
by Landlord hereunder. For purposes of this provision, a reasonable time shall
not be more than thirty (30) days after receipt by Landlord of written notice
specifying the nature of the obligation Landlord has not performed; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days, after receipt of written notice, is reasonably necessary for
its performance, then Landlord shall not be in breach or default of this Lease
if performance of such obligation is commenced within such thirty (30) day
period and thereafter diligently pursued to completion.
 
24.  Parking
 
Tenant shall have use of the number of non-designated and non-exclusive parking
spaces specified in the Basic Lease Information. Landlord and Tenant shall
mutually designate and Landlord shall mark six (6) of Tenant’s stalls as
“visitor” parking stalls. Landlord shall exercise reasonable efforts to insure
that such spaces are available to Tenant for its use, but Landlord shall not be
required to enforce Tenant’s right to use the same.
 
25.  Sale of Premises
 
In the event of any sale of the Premises by Landlord or the cessation otherwise
of Landlord’s interest therein, Landlord shall be and is hereby entirely
released from any and all of its obligations to perform or further perform under
this Lease and from all liability hereunder accruing from or after the date of
such sale; and the purchaser, at such sale or any subsequent sale of the
Premises shall be deemed, without any further agreement between the parties or
their successors in interest or between the parties and any such purchaser, to
have assumed and agreed to carry out any and all of the covenants and
obligations of the Landlord under this Lease. For purposes of this Section 25,
the term “Landlord” means only the owner and/or agent of the owner as such
parties exist as of the date on which Tenant executes this Lease. A ground lease
or similar long term lease by Landlord of the entire Building, of which the
Premises are a part, shall be deemed a sale within the meaning of this Section
25. Tenant agrees to attorn to such new owner provided such new owner does not
disturb Tenant’s use, occupancy or quiet enjoyment of the Premises so long as
Tenant is not in default of any of the provisions of this Lease beyond
applicable notice and cure periods.
 
26.  Waiver
 
No delay or omission in the exercise of any right or remedy of either party on
any default by the other shall impair such a right or remedy or be construed as
a waiver. The subsequent acceptance of Rent by Landlord after default by Tenant
of any covenant or term of this Lease shall not be deemed a waiver of such
default, other than a waiver of timely payment for the particular Rent payment
involved, and shall not prevent Landlord from maintaining an unlawful detainer
or other action based on such breach. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly Rent and other sums due hereunder
shall be deemed to be other than on account of the earliest Rent or other sums
due, nor shall any endorsement or statement on any check or accompanying any
check or payment be deemed an accord and satisfaction; and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or other sum or pursue any other remedy provided in this
Lease. No failure, partial exercise or delay on the part of either party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.
 
27.  Casualty Damage
 
If the Premises or any part thereof shall be damaged by fire or other casualty,
Tenant shall give prompt written notice thereof to Landlord. In case the
Building shall be so damaged by fire or other casualty that substantial
alteration or reconstruction of the Building (i.e., more than ten percent (10%)
of the full replacement value of the Building) shall, in Landlord’s sole
opinion, be required (whether or not the Premises shall have been damaged by
such fire or other casualty), Landlord may, at its option, terminate this Lease
by notifying Tenant in writing of such termination within ninety (90) days after
the date of such damage, in which event the Rent shall be abated as of the date
of such damage. If Landlord does not elect to terminate this Lease, and provided
insurance proceeds and any contributions from Tenant, if necessary, are
available to fully repair the damage, Landlord shall within one hundred twenty
(120) days after the date of such damage commence to repair and restore the
Building and shall proceed with reasonable diligence to restore the Building
(except that Landlord shall not be responsible for delays outside its control)
to substantially the same condition in which it was immediately prior to the
happening of the casualty; provided, Landlord shall not be required to rebuild,
repair, or replace any part of Tenant’s furniture, furnishings, fixtures and/or
equipment removable by Tenant or any improvements, alterations or additions
installed by or for the benefit of Tenant under the provisions of this Lease
other than the Tenant Improvements provided, further, however, that the Premises
are damaged by any peril and Landlord does not terminate the Lease, then Tenant
shall have the option to terminate the Lease if the Premises cannot be, or are
not in fact, fully restored by Landlord to their prior condition within one
hundred sixty (160) days after the damage, such date subject to extension for
Tenant Delays and Force Majeure Delays of up to ninety (90) days. Landlord shall
not in any event be required to spend for such work an amount in excess of the
insurance proceeds (excluding any deductible) and any contributions from Tenant,
if necessary, actually received by Landlord as a result of the fire or other
casualty. Landlord shall not be liable for any inconvenience or annoyance to
Tenant, injury to the business of Tenant, loss of use of any part of the
Premises by the Tenant or loss of Tenant’s personal property resulting in any
way from such damage or the repair thereof, except that, subject to the
provisions of the next sentence, Landlord shall allow Tenant a fair diminution
of Rent during the time and to the extent the Premises are unfit, in Tenant’s
reasonable discretion, for occupancy.



12



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained elsewhere in this Lease, if
the Premises or any other portion of the Building be damaged by fire or other
casualty resulting from the intentional acts or omissions of Tenant or any of
Tenant’s Representatives, (i) the Rent shall not be diminished during the repair
of such damage, (ii) Tenant shall not have any right to terminate this Lease due
to the occurrence of such casualty or damage, and (iii) Tenant shall be liable
to Landlord for the cost and expense of the repair and restoration of all or any
portion of the Building caused thereby (including, without limitation, any
deductible) to the extent such cost and expense is not covered by insurance
proceeds. In the event the holder of any indebtedness secured by the Premises
requires that the insurance proceeds be applied to such indebtedness, then
Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within thirty (30) days after the date of notice
to Tenant of any such event, whereupon all rights and obligations shall cease
and terminate hereunder except for those obligations expressly intended to
survive any such termination of this Lease. Except as otherwise provided in this
Section 27, Tenant hereby waives the provisions of Sections 1932(2.), 1933(4.),
1941 and 1942 of the California Civil Code.
 
28.  Condemnation
 
If twenty-five percent (25%) or more of the Premises is condemned by eminent
domain, inversely condemned or sold in lieu of condemnation for any public or
quasi-public use or purpose (“Condemned”), then Tenant or Landlord may terminate
this Lease as of the date when physical possession of the Premises is taken and
title vests in such condemning authority, and Rent shall be adjusted to the date
of termination. Tenant shall not because of such condemnation assert any claim
against Landlord or the condemning authority for any compensation because of
such condemnation, and Landlord shall be entitled to receive the entire amount
of any award without deduction for any estate of interest or other interest of
Tenant; provided, however, the foregoing provisions shall not preclude Tenant,
at Tenant’s sole cost and expense, from obtaining any separate award to Tenant
for loss of or damage to Tenant’s Property or for damages for cessation or
interruption of Tenant’s business provided such award is separate from
Landlord’s award and provided further such separate award does not diminish nor
otherwise impair the award otherwise payable to Landlord. In addition to the
foregoing, Tenant shall be entitled to seek compensation for the relocation
costs recoverable by Tenant pursuant to the provisions of California Government
Code Section 7262. If neither party elects to terminate this Lease, Landlord
shall, if necessary, promptly proceed to restore the Premises or the Building to
substantially its same condition prior to such partial condemnation, allowing
for the reasonable effects of such partial condemnation, and a proportionate
allowance shall be made to Tenant, as solely determined by Landlord, for the
Rent corresponding to the time during which, and to the part of the Premises of
which, Tenant is deprived on account of such partial condemnation and
restoration. Landlord shall not be required to spend funds for restoration in
excess of the amount received by Landlord as compensation awarded.
 
29.  Environmental Matters/Hazardous Materials
 
29.1  Hazardous Materials Disclosure Certificate:    Prior to executing this
Lease, Tenant has completed, executed and delivered to Landlord Tenant’s initial
Hazardous Materials Disclosure Certificate (the “Initial HazMat Certificate”), a
copy of which is attached hereto as Exhibit E and incorporated herein by this
reference. Tenant covenants, represents and warrants to Landlord that the
information on the Initial HazMat Certificate is true and correct and accurately
describes the use(s) of Hazardous Materials which will be made and/or used on
the Premises by Tenant. Tenant shall commencing with the date which is one year
from the Commencement Date and continuing every year thereafter, complete,
execute, and deliver to Landlord, a Hazardous Materials Disclosure Certificate
(the “HazMat Certificate”) describing Tenant’s present use of Hazardous
Materials on the Premises, and any other reasonably necessary documents as
requested by Landlord. The HazMat Certificate required hereunder shall be in
substantially the form as that which is attached hereto as Exhibit E.
 
29.2  Definition of Hazardous Materials:    As used in this Lease, the term
Hazardous Materials shall mean and include (a) any hazardous or toxic wastes,
materials or substances, and other pollutants or contaminants, which are or
become regulated by any Environmental Laws; (b) petroleum, petroleum by
products, gasoline, diesel fuel, crude oil or any fraction thereof; (c) asbestos
and asbestos containing material, in any form, whether friable or non-friable;
(d) polychlorinated biphenyls; (e) radioactive materials; (f) lead and
lead-containing materials; (g) any other material, waste or substance displaying
toxic, reactive, ignitable or corrosive characteristics, as all such terms are
used in their broadest sense, and are defined or become defined by any
Environmental Law (defined below); or (h) any materials which cause or threatens
to cause a nuisance upon or waste to any portion of the Premises, the Building,
the Lot, the Park or any surrounding property; or poses or threatens to pose a
hazard to the health and safety of persons on the Premises or any surrounding
property.
 
29.3  Prohibition; Environmental Laws:    Tenant shall not be entitled to use
nor store any Hazardous Materials on, in, or about the Premises, the Building,
the Lot and the Park, or any portion of the foregoing, without, in each
instance, obtaining Landlord’s prior written consent thereto. If Landlord
consents to any such usage or storage, then Tenant shall be permitted to use
and/or store only those Hazardous Materials that are necessary for Tenant’s
business and to the extent disclosed in the HazMat Certificate and as expressly
approved by Landlord in writing, provided that such usage and storage is only to
the extent of the quantities of Hazardous Materials as specified in the then
applicable HazMat Certificate as expressly approved by Landlord and provided
further that such usage and storage is in full compliance with any and all
local, state and federal environmental, health and/or safety-related laws,
statutes, orders, standards, courts’ decisions, ordinances, rules and
regulations (as interpreted by judicial and administrative decisions), decrees,
directives, guidelines, permits or permit conditions, currently existing and as
amended, enacted, issued or adopted in the future which are or become applicable
to Tenant or all or any portion of the Premises (collectively, the
“Environmental Laws”). Tenant agrees that any changes to the type and/or
quantities of Hazardous Materials specified in the most recent HazMat
Certificate may be implemented only with the prior written consent of Landlord,
which consent may be given or withheld in Landlord’s sole discretion. Tenant
shall not be entitled nor permitted to install any tanks under, on or about the
Premises for the storage of Hazardous Materials without the express written
consent of Landlord, which may be given or withheld in Landlord’s sole
discretion. Landlord shall have the right at all times during the Term of this
Lease to (i) inspect the Premises, (ii) conduct tests and investigations to
determine whether Tenant is in compliance with the provisions of this Section
29, and (iii) request lists of all Hazardous Materials used, stored or otherwise
located on, under or about any portion of the Premises and/or the Common Areas.
The cost of all such inspections, tests and investigations shall be borne solely
by Tenant, if Landlord reasonably determines that Tenant or any of Tenant’s
Representatives are directly or indirectly responsible in any manner for any
contamination revealed by such inspections, tests and investigations. The
aforementioned rights granted herein to Landlord and its representatives shall
not create (a) a duty on Landlord’s part to inspect, test, investigate, monitor
or otherwise observe the Premises or the activities of Tenant and Tenant’s
Representatives with respect to Hazardous Materials, including without
limitation, Tenant’s operation, use and any remediation



13



--------------------------------------------------------------------------------

related thereto, or (b) liability on the part of Landlord and its
representatives for Tenant’s use, storage, disposal or remediation of Hazardous
Materials, it being understood that Tenant shall be solely responsible for all
liability in connection therewith.
 
29.4  Tenant’s Environmental Obligations:    Tenant shall give to Landlord
immediate verbal and follow-up written notice of any spills, releases,
discharges, disposals, emissions, migrations, removals or transportation of
Hazardous Materials by Tenant or Tenant’s Representatives on, under or about any
portion of the Premises or in any Common Areas of which Tenant or Tenant’s
Representatives have or should have actual knowledge. Tenant, at its sole cost
and expense, covenants and warrants to promptly investigate, clean up, remove,
restore and otherwise remediate (including, without limitation, preparation of
any feasibility studies or reports and the performance of any and all closures)
any spill, release, discharge, disposal, emission, migration or transportation
of Hazardous Materials arising from or related to the release of Hazardous
Materials by Tenant or Tenant’s Representatives such that the affected portions
of the Park and any adjacent property are returned to the condition existing
prior to the appearance of such Hazardous Materials. Any such investigation,
clean up, removal, restoration and other remediation shall only be performed
after Tenant has obtained Landlord’s prior written consent, which consent shall
not be unreasonably withheld so long as such actions would not potentially have
a material adverse long-term or short-term effect on any portion of the
Premises, the Building, the Lot or the Park. Notwithstanding the foregoing,
Tenant shall be entitled to respond immediately to an emergency without first
obtaining Landlord’s prior written consent. Tenant, at its sole cost and
expense, shall conduct and perform, or cause to be conducted and performed, all
closures as required by any Environmental Laws or any agencies or other
governmental authorities having jurisdiction thereof, subject to Section 29.7
below. If Tenant fails to so promptly investigate, clean up, remove, restore,
provide closure or otherwise so remediate, Landlord may, but without obligation
to do so, take any and all steps necessary to rectify the same and Tenant shall
promptly reimburse Landlord, upon demand, for all costs and expenses to Landlord
of performing investigation, clean up, removal, restoration, closure and
remediation work. All such work undertaken by Tenant, as required herein, shall
be performed in such a manner so as to enable Landlord to make full economic use
of the Premises, the Building, the Lot and the Park after the satisfactory
completion of such work.
 
29.5  Environmental Indemnity:    In addition to Tenant’s obligations as set
forth hereinabove, Tenant and Tenant’s officers and directors agree to, and
shall, protect, indemnify, defend (with counsel acceptable to Landlord) and hold
Landlord and the other Indemnitees harmless from and against any and all claims,
judgments, damages, penalties, fines, liabilities, losses (including, without
limitation, diminution in value of any portion of the Premises, the Building,
the Lot or the Park, damages for the loss of or restriction on the use of
rentable or usable space, and from any adverse impact of Landlord’s marketing of
any space within the Building and/or Park), suits, administrative proceedings
and costs (including, but not limited to, attorneys’ and consultant fees and
court costs) arising at any time during or after the Term of this Lease in
connection with or related to, directly or indirectly, the use, presence,
transportation, storage, disposal, migration, removal, spill, release or
discharge of Hazardous Materials on, in or about any portion of the Premises,
the Common Areas, the Building, the Lot or the Park as a result of release of
Hazardous Materials by Tenant or any of Tenant’s Representatives. Neither the
written consent of Landlord to the presence, use or storage of Hazardous
Materials in, on, under or about any portion of the Premises, the Building, the
Lot and/or the Park, nor the strict compliance by Tenant with all Environmental
Laws shall excuse Tenant and Tenant’s officers and directors from its
obligations of indemnification pursuant hereto. Tenant shall not be relieved of
its indemnification obligations under the provisions of this Section 29.5 due to
Landlord’s status as either an “owner” or “operator” under any Environmental
Laws.
 
29.6  Survival:    Tenant’s obligations and liabilities pursuant to the
provisions of this Section 29 shall survive the expiration or earlier
termination of this Lease. If it is determined by Landlord that Tenant is not in
compliance with the provisions of the Lease with respect to Hazardous Materials,
including without limitation all Environmental Laws, at the expiration or
earlier termination of this Lease, then in Landlord’s sole discretion, Landlord
may require Tenant to remain in possession of the Premises until Tenant can
surrender the Premises to Landlord in the condition in which the Premises
existed as of the Commencement Date and prior to the appearance of such
Hazardous Materials except for reasonable wear and tear, including without
limitation, the conduct or performance of any closures as required by any
Environmental Laws. For purposes thereof, the term “reasonable wear and tear”
shall not include any deterioration in the condition or diminution of the value
of any portion of the Premises, the Building, the Lot and/or the Park in any
manner whatsoever related to directly, or indirectly, Hazardous Materials. Any
such holdover by Tenant will be with Landlord’s consent, will not be terminable
by Tenant in any event or circumstance and will otherwise be subject to the
provisions of Section 22 of this Lease.
 
29.7  Tenant’s Exculpation:    Tenant shall not be liable for or otherwise
obligated to Landlord under any provision of the Lease with respect to (i) any
claim, remediation obligation, investigation obligation, liability, cause of
action, attorneys’ fees, consultants’ cost, expense or damage resulting from any
Hazardous Material present in, on or about the Premises, the Building or the
Park to the extent not caused or otherwise permitted, directly or indirectly, by
Tenant or Tenant’s Representatives; or (ii) the removal, investigation,
monitoring or remediation of any Hazardous Material present in, on or about the
Premises, the Building caused by any source, including third parties other than
Tenant and Tenant’s Representatives, as a result of or in connection with the
acts or omissions of persons other than Tenant or Tenant’s Representatives;
provided, however, Tenant shall be fully liable for and otherwise obligated to
Landlord under the provisions of this Lease for all liabilities, costs, damages,
penalties, claims, judgments, expenses (including without limitation, attorneys’
and experts’ fees and costs) and losses to the extent (a) Tenant or any of
Tenant’s Representatives contributes to the presence of such Hazardous Materials
or Tenant and/or any of Tenant’s Representatives exacerbates the conditions
caused by such Hazardous Materials, or (b) Tenant and/or any of Tenant’s
Representatives allows or permits persons over which Tenant or any of Tenant’s
Representatives has control and/or for which Tenant or any of Tenant’s
Representatives is legally responsible, to cause such Hazardous Materials to be
present in, on, under, through or about any portion of the Premises, the
Building, or does not take all reasonably appropriate actions to prevent such
persons over which Tenant or any of Tenant’s Representatives has control and/or
for which Tenant or any of Tenant’s Representatives are legally responsible from
causing the presence of Hazardous Materials in, on, under, through or about any
portion of the Premises or the Building.
 
30.  Financial Statements
 
Tenant, for the reliance of Landlord, any lender holding or anticipated to
acquire a lien upon the Premises, the Building or the Park or any portion
thereof, or any prospective purchaser of the Building or the Park or any portion
thereof, within ten (10) days after Landlord’s request therefor, but not more
often than once annually, shall deliver to Landlord the then current audited
publicly available financial statements of Tenant (and unaudited quarterly
statements for periods following the end of



14



--------------------------------------------------------------------------------

the last fiscal year for which audited annual statements are available), which
statements shall be prepared in accordance with generally accepted accounting
principles consistently applied and shall present fairly the financial condition
of Tenant at such dates and the result of its operations and changes in its
financial positions for the periods ended on such dates.
 
31.  General Provisions
 
31.1  Time:    Time is of the essence in this Lease and with respect to each and
all of its provisions in which performance is a factor.
 
31.2  Successors and Assigns:    The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.
 
31.3  Recordation:    Tenant shall not record this Lease or a short form
memorandum hereof without the prior written consent of the Landlord.
 
31.4  Landlord’s Personal Liability:    The liability of Landlord (which, for
purposes of this Lease, shall include Landlord and the owner of the Building if
other than Landlord) to Tenant for any default by Landlord under the terms of
this Lease shall be limited to the actual interest of Landlord and its present
or future partners or members in the Park and any insurance or condemnation
proceeds or proceeds from the sale or financing thereof, and Tenant agrees to
look solely to the Park for satisfaction of any liability and shall not look to
other assets of Landlord nor seek any recourse against the personal assets of
the individual partners, members, directors, officers, shareholders, agents or
employees of Landlord (including without limitation, any property management
company of Landlord); it being intended that Landlord and the individual
partners, members, directors, officers, shareholders, agents and employees of
Landlord (including without limitation, any property management company of
Landlord) shall not be personally liable in any manner whatsoever for any
judgment or deficiency. The liability of Landlord under this Lease is limited to
its actual period of ownership of title to the Building.
 
31.5  Separability:    Any provisions of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provisions hereof and such other provision shall remain in full force and
effect.
 
31.6  Choice of Law:    This Lease shall be governed by, and construed in
accordance with, the laws of the State of California.
 
31.7  Attorneys’ Fees:    In the event any dispute between the parties results
in litigation or other proceeding, the prevailing party shall be reimbursed by
the party not prevailing for all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ and experts’ fees and costs incurred
by the prevailing party in connection with such litigation or other proceeding,
and any appeal thereof. Such costs, expenses and fees shall be included in and
made a part of the judgment recovered by the prevailing party, if any.
 
31.8  Entire Agreement:    This Lease supersedes any prior agreements,
representations, negotiations or correspondence between the parties, and
contains the entire agreement of the parties on matters covered. No other
agreement, statement or promise made by any party, that is not in writing and
signed by all parties to this Lease, shall be binding.
 
31.9  Warranty of Authority:    Landlord and Tenant represent and warrant that
(1) with respect to each person executing this Lease on the respective parties’
behalf, such person is duly and validly authorized to do so on behalf of the
entity it purports to so bind, and (2) if such party is a partnership, limited
liability company, corporation or trustee, that such partnership, corporation or
trustee has full right and authority to enter into this Lease and perform all of
its obligations hereunder. Tenant hereby warrants that this Lease is valid and
binding upon Tenant and enforceable against Tenant in accordance with its terms.
 
31.10  Notices:    Any and all notices and demands required or permitted to be
given hereunder to Landlord shall be in writing and shall be sent: (a) by United
States mail, certified and postage prepaid; or (b) by personal delivery; or (c)
by overnight courier, addressed to Landlord at 4000 East Third Avenue, Suite
600, Foster City, California 94404-4805. Any and all notices and demands
required or permitted to be given hereunder to Tenant shall be in writing and
shall be sent: (i) by United States mail, certified and postage prepaid; or (ii)
by personal delivery to any employee or agent of Tenant over the age of eighteen
(18) years of age; or (iii) by overnight courier, all of which shall be
addressed to Tenant at the Premises, with a copy sent to Wilson Sonsini Goodrich
& Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto, CA
94304-1050, Attn: Real Estate Dept./GM4. Notice and/or demand shall be deemed
given upon the earlier of actual receipt or the third (3rd) business day
following deposit in the United States mail.
 
31.11  Joint and Several:    If Tenant consists of more than one person or
entity, the obligations of all such persons or entities shall be joint and
several.
 
31.12  Covenants and Conditions:    Each provision to be performed by Tenant
hereunder shall be deemed to be both a covenant and a condition.
 
31.13  Waiver of Jury Trial:    The parties hereto shall and they hereby do
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other on any matters whatsoever arising out of
or in any way related to this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises, the Building or the Park, and/or any
claim of injury, loss or damage.
 
31.14  Counterclaims:    [Intentionally Omitted]
 
31.15  Underlining:    The use of underlining within the Lease is for Landlord’s
reference purposes only and no other meaning or emphasis is intended by this
use, nor should any be inferred.



15



--------------------------------------------------------------------------------

 
31.16  Merger:    The voluntary or other surrender of this Lease by Tenant, the
mutual termination or cancellation hereof by Landlord and Tenant, or a
termination of this Lease by Landlord for a material default by Tenant
hereunder, shall not work a merger, and, at the sole option of Landlord, (i)
shall terminate all or any existing subleases or subtenancies, or (ii) may
operate as an assignment to Landlord of any or all of such subleases or
subtenancies. Landlord’s election of either or both of the foregoing options
shall be exercised by delivery by Landlord of written notice thereof to Tenant
and all known subtenants under any sublease.
 
32.  Signs
 
All signs and graphics of every kind visible in or from public view or corridors
or the exterior of the Premises shall be subject to Landlord’s prior written
approval (which approval Landlord shall not unreasonably withhold) and shall be
subject to any applicable governmental laws, ordinances, and regulations and in
compliance with Landlord’s sign criteria as same may exist from time to time or
as set forth in Exhibit H hereto and made a part hereof. Tenant shall remove all
such signs and graphics prior to the termination of this Lease. Such
installations and removals shall be made in a manner as to reasonably avoid
damage or defacement of the Premises; and Tenant shall repair any damage or
defacement. Landlord shall have the right, at its option, to deduct from the
Security Deposit such sums as are reasonably necessary to remove such signs,
including, but not limited to, the costs and expenses associated with any
repairs necessitated by such removal. Notwithstanding the foregoing, in no event
shall any: (a) neon, flashing or moving sign(s) or (b) sign(s) which shall
interfere with the visibility of any sign, awning, canopy, advertising matter,
or decoration of any kind of any other business or occupant of the Building or
the Park be permitted hereunder. Tenant further agrees to maintain any such
sign, awning, canopy, advertising matter, lettering, decoration or other thing
as may be approved in good condition and repair at all times.
 
33.  Mortgagee Protection
 
Upon any default on the part of Landlord, Tenant will give written notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
of a mortgage covering the Premises who has provided Tenant with notice of their
interest together with an address for receiving notice, and shall offer such
beneficiary or mortgagee a reasonable opportunity to cure the default (which, in
no event shall be more than sixty (60) days), including time to appoint a
receiver, if such should prove necessary to effect a cure. If such default
cannot be cured within such time period, then such additional time as may be
necessary will be given to such beneficiary or mortgagee to effect such cure so
long as such beneficiary or mortgagee has commenced the cure within the original
time period and thereafter diligently pursues such cure to completion, in which
event this Lease shall not be terminated while such cure is being diligently
pursued. Tenant agrees that each lender to whom this Lease has been assigned by
Landlord is an express third party beneficiary hereof. Tenant shall not make any
prepayment of Rent more than one (1) month in advance without the prior written
consent of each such lender, except if Tenant is required to make quarterly
payments of Rent in advance pursuant to the provisions of Section 8 above.
Tenant waives the collection of any deposit from such lender(s) or any purchaser
at a foreclosure sale of such lender(s)’ deed of trust unless the lender(s) or
such purchaser shall have actually received and not refunded the deposit. Tenant
agrees to make all payments under this Lease to the lender with the most senior
encumbrance upon receiving a direction, in writing, to pay said amounts to such
lender. Tenant shall comply with such written direction to pay without
determining whether an event of default exists under such lender’s loan to
Landlord. Landlord shall credit Tenant for any payments made pursuant to such
direction.
 
34.  Quitclaim
 
Upon any termination of this Lease, Tenant shall, at Landlord’s request,
execute, have acknowledged and deliver to Landlord a quitclaim deed of Tenant’s
interest in and to the Premises. If Tenant fails to so deliver to Landlord such
a quitclaim deed, Tenant hereby agrees that Landlord shall have the full
authority and right to record such a quitclaim deed signed only by Landlord and
such quitclaim deed shall be deemed conclusive and binding upon Tenant.
 
35.  Modifications for Lender
 
If, in connection with obtaining financing for the Premises or any portion
thereof, Landlord’s lender shall request reasonable modification(s) to this
Lease as a condition to such financing, Tenant shall not unreasonably withhold,
delay or defer its consent thereto, provided such modifications do not
materially adversely affect Tenant’s rights hereunder or the use, occupancy or
quiet enjoyment of Tenant hereunder.
 
36.  Warranties and Representations of Tenant
 
Tenant hereby warrants and represents to Landlord, for the express benefit of
Landlord, that Tenant has undertaken a complete and independent evaluation of
the risks inherent in the execution of this Lease and the operation of the
Premises for the use permitted hereby, and that, based upon said independent
evaluation, Tenant has elected to enter into this Lease. Tenant hereby further
warrants and represents to Landlord, for the express benefit of Landlord, that
in entering into this Lease, Tenant has not relied upon any statement, fact,
promise or representation (whether express or implied, written or oral) not
specifically set forth herein in writing and that any statement, fact, promise
or representation (whether express or implied, written or oral) made at any time
to Tenant, which is not expressly incorporated herein in writing, is hereby
waived by Tenant.
 
37.  Compliance with Americans with Disabilities Act
 
Landlord and Tenant hereby agree and acknowledge that the Premises, the Building
and/or the Park may be subject to the requirements of the Americans with
Disabilities Act, a federal law codified at 42 U.S.C. 12101 et seq., including,
but not limited to Title III thereof, all regulations and guidelines related
thereto, together with any and all laws, rules, regulations, ordinances, codes
and statutes now or hereafter enacted by local or state agencies having
jurisdiction thereof, including all requirements of Title 24 of the State of
California, as the same may be in effect on the date of this Lease and may be
hereafter modified, amended or supplemented (collectively, the “ADA”). Any
Tenant Improvements to be constructed hereunder shall be in compliance with the
requirements of the ADA, and all costs incurred for purposes of compliance
therewith shall be a part of and included in the costs of the Tenant
Improvements. Landlord shall be solely responsible for conducting its own
investigation of this matter and for ensuring that the design of all Tenant
Improvements strictly comply with all requirements of the ADA. Subject to
reimbursement pursuant to Section 6 of the Lease, if any barrier removal work or
other work is required to the



16



--------------------------------------------------------------------------------

Building, the Common Areas or the Park under the ADA, then such work shall be
the responsibility of Landlord; provided, if such work is required under the ADA
as a result of Tenant’s particular use of the Premises or any work or alteration
made to the Premises by or on behalf of Tenant (other than the Tenant
Improvements), then such work shall be performed by Landlord at the sole cost
and expense of Tenant. Except as otherwise expressly provided in this Lease,
Tenant shall be responsible at its sole cost and expense for fully and
faithfully complying with all applicable requirements of the ADA, including
without limitation, not discriminating against any disabled persons in the
operation of Tenant’s business in or about the Premises, and offering or
otherwise providing auxiliary aids and services as, and when, required by the
ADA. Within ten (10) days after receipt, Landlord and Tenant shall advise the
other party in writing, and provide the other with copies of (as applicable),
any notices alleging violation of the ADA relating to any portion of the
Premises or the Building; any claims made or threatened in writing regarding
noncompliance with the ADA and relating to any portion of the Premises or the
Building; or any governmental or regulatory actions or investigations instituted
or threatened regarding noncompliance with the ADA and relating to any portion
of the Premises or the Building. Tenant shall and hereby agrees to protect,
defend (with counsel acceptable to Landlord) and hold Landlord and the other
Indemnitees harmless and indemnify the Indemnitees from and against all
liabilities, damages, claims, losses, penalties, judgments, charges and expenses
(including reasonable attorneys’ fees, costs of court and expenses necessary in
the prosecution or defense of any litigation including the enforcement of this
provision) arising from or in any way related to, directly or indirectly,
Tenant’s or Tenant’s Representatives’ violation or alleged violation of the ADA.
Tenant agrees that the obligations of Tenant herein shall survive the expiration
or earlier termination of this Lease.
 
38.  Brokerage Commission
 
Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) (as set forth on Page 1), and that it knows of no other real
estate broker, agent or finder who is or might be entitled to a real estate
brokerage commission or finder’s fee in connection with this Lease or otherwise
based upon contacts between the claimant and Tenant. Each party shall indemnify
and hold harmless the other from and against any and all liabilities or expenses
arising out of claims made for a fee or commission by any real estate broker,
agent or finder in connection with the Premises and this Lease other than
Broker(s), if any, resulting from the actions of the indemnifying party.
 
39.  Quiet Enjoyment
 
Landlord covenants with Tenant, upon the paying of Rent, and during the periods
that Tenant is not otherwise in default of any of the terms or provisions of
this Lease beyond applicable notice and cure periods, and subject to the rights
of any of Landlord’s lenders, (i) that Tenant shall and may peaceably and
quietly hold, occupy and enjoy the Premises and the Common Areas during the Term
of this Lease beyond applicable notice and cure periods, and (ii) neither
Landlord, nor any successor or assign of Landlord, shall disturb Tenant’s
occupancy or enjoyment of the Premises and the Common Areas.
 
40.  Landlord’s Ability to Perform Tenant’s Unperformed Obligations
 
Notwithstanding anything to the contrary contained in this Lease, if Tenant
shall fail to perform any of the terms, provisions, covenants or conditions to
be performed or complied with by Tenant pursuant to this Lease within the time
periods allowed for such performance, and/or if the failure of Tenant relates to
a matter which in Landlord’s judgment reasonably exercised is of an emergency
nature and such failure shall remain uncured for a period of time commensurate
with such emergency, then Landlord may, at Landlord’s option without any
obligation to do so, and in its sole discretion as to the necessity therefor,
perform any such term, provision, covenant, or condition, or make any such
payment and Landlord by reason of so doing shall not be liable or responsible
for any loss or damage thereby sustained by Tenant or anyone holding under or
through Tenant. If Landlord so performs any of Tenant’s obligations hereunder,
the full amount of the cost and expense entailed or the payment so made or the
amount of the loss so sustained shall immediately be owing by Tenant to
Landlord, and Tenant shall promptly pay to Landlord upon demand, as Additional
Rent, the full amount thereof with interest thereon from the date of payment at
the greater of (i) ten percent (10%) per annum, or (ii) the highest rate
permitted by applicable law and Enforcement Expenses.
 
41.  Furniture
 
Landlord and Tenant acknowledge and agree that during the Term of this Lease,
Landlord shall lease to Tenant, at no additional cost or expense, certain
furniture systems, to be mutually determined by Landlord and Tenant and listed
in Exhibit J attached hereto and made a part hereof (“Furniture”); provided,
however, that Landlord shall not be obligated to provide Furniture costing in
excess of Five Hundred Twenty-nine Thousand Six Hundred Ninety-six Dollars
($529,696). Such leasing of the Furniture to Tenant is on an “AS-IS, WITH ALL
FAULTS” basis and subject to all of the terms of this Lease (including, without
limitation, Article 10, of this Lease), without recourse, representation or
warranty of any kind or nature, express or implied, including without
limitation, habitability, merchantability or fitness for a particular purpose.
At the expiration or earlier termination of this Lease, the Furniture shall be
returned and surrendered to Landlord in good condition and repair, reasonable
wear and tear and damage by Landlord excepted. Landlord shall have no obligation
to repair, maintain or insure any of the Furniture. Tenant shall not have the
right or ability to (i) remove or materially modify the Furniture or (ii) assign
or sublet any of the Furniture except in conjunction with this Lease and the
Premises. Tenant shall pay any taxes and assessments attributable to the
Furniture.
 
/ / / /signatures continued on next page/ / / /



17



--------------------------------------------------------------------------------

 
////signatures continued from prior page////
 
IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
referenced on Page 1 of this Lease.
 
Tenant:
 
SYNPLICITY, INC.,
a California corporation
 
By:
 
/s/    Bernard Aronson                                     
Name:
 
Bernard Aronson
Title:
 
CEO + PRESIDENT

 
By:
 
/s/    Douglas S. Miller                                     
Name:
 
Douglas S. Miller
Title:
 
VP Finance & CFO, Asst Secretary

 
Landlord:
 
SUNNYVALE BUSINESS PARK,
a California limited partnership
 
By:


 
LINCOLN MATHILDA ASSOCIATES LIMITED PARTNERSHIP,
a California limited partnership, General Partner
 
   
By: /s/    Gary Rossi                                 
                                                
   
Managing General Partner

 
By:


 
PATRICIAN ASSOCIATES, INC.,
a California corporation, General Partner
 
   
By: PRINCIPAL CAPITAL REAL ESTATE
        INVESTORS, LLC, a Delaware limited
        liability company, its authorized signatory
 
   
By: /s/    Robert T. Klinkner                                 
         
By: /s/    Douglas A. Kintzle                            



18



--------------------------------------------------------------------------------

Exhibit A
 
Premises
 
This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated July 9, 2002 (the “Lease”), by and between
SUNNYVALE BUSINESS PARK, a California Limited Partnership (“Landlord”), and
SYNPLICITY, INC., a California corporation (“Tenant”), for the leasing of
certain premises located in the Sunnyvale Business Park at 600 West California
Avenue, Sunnyvale, California (the “Premises”).
 
The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. The cross-hatched area depicts the
Premises within the Building:
 
[LOGO TO COME]



Exhibit A, Page 1



--------------------------------------------------------------------------------

 
Exhibit B
 
Tenant Work Letter
 
This exhibit, entitled “Tenant Work Letter”, is and shall constitute Exhibit B
to that certain Lease Agreement, dated July 9, 2002 (the “Lease”), by and
between SUNNYVALE BUSINESS PARK, a California Limited Partnership (“Landlord”),
and SYNPLICITY, INC., a California corporation (“Tenant”), for the leasing of
certain premises located in the Sunnyvale Business Park at 600 West California
Avenue, Sunnyvale, California (the “Premises”). The terms, conditions and
provisions of this Exhibit B are hereby incorporated into and are made a part of
the Lease. Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease:
 
1.    Tenant Improvements.    Subject to the conditions set forth below,
Landlord agrees to construct and install certain improvements (“Tenant
Improvements”) in the Building of which the Premises are a part in accordance
with the Final Drawings (defined below) and pursuant to the terms of this
Exhibit B.
 
2.    Definition.    “Tenant Improvements” as used in this Lease shall include
only those interior portions of the Building which are described below. “Tenant
Improvements” shall specifically not include any alterations, additions or
improvements installed or constructed by Tenant, and any of Tenant’s trade
fixtures, equipment, furniture, furnishings, telephone equipment or other
personal property (collectively, “Personal Property”). The Tenant Improvements
shall include any and all interior improvements to be made to the Premises as
specified in the Final Drawings (defined below), as specified and agreed to by
Tenant and Landlord.
 
3.    Tenant’s Initial Plans; the Work.    Tenant desires Landlord to perform
certain Tenant Improvements in the Premises in substantial accordance with the
plan(s) or scope of work prepared by Legacy Partners CDS, dated June 28, 2002
and last revised July 2, 2002, a copy of which is attached hereto as Schedule 1,
and made a part hereof (collectively, the “Initial Plans”). Such work, as shown
in the Initial Plans and as more fully detailed in the Final Drawings (as
defined and described in Section 4 below), shall be hereinafter referred to as
the “Work”. Tenant and/or Tenant’s Representatives shall furnish to Landlord
such additional plans, drawings, specifications and finish details as Landlord
may reasonably request to enable Landlord’s architects and engineers, as
applicable, to prepare mechanical, electrical and plumbing plans and to prepare
the Final Drawings, including, but not limited to, a final telephone layout and
special electrical connections, if any. All plans, drawings, specifications and
other details describing the Work which have been, or are hereafter, furnished
by or on behalf of Tenant shall be subject to Landlord’s approval, which
approval shall not be unreasonably withheld. Neither the approval by Landlord of
the Work or the Initial Plans or any other plans, specifications, drawings or
other items associated with the Work nor Landlord’s performance, supervision or
monitoring of the Work shall constitute any warranty or covenant by Landlord to
Tenant of the adequacy of the design for Tenant’s intended use of the Premises.
Tenant agrees to, and does hereby, assume full and complete responsibility to
ensure that the Work and the Final Drawings are adequate to fully meet the needs
and requirements of Tenant’s intended operations of its business within the
Premises and Tenant’s use of the Premises.
 
4.    Final Drawings.    If necessary for the performance of the Work and to the
extent not already included as part of the Initial Plans attached hereto,
Landlord shall prepare or cause to be prepared final working drawings and
specifications for the Work (the “Final Drawings”) based on and consistent with
the Initial Plans and the other plans, specifications, drawings, finish details
or other information furnished by Tenant or Tenant’s Representatives to Landlord
and approved by Landlord pursuant to Section 3 above. Tenant shall cooperate
diligently with Landlord and Landlord’s architect, engineer and other
representatives and Tenant shall furnish within three (3) business days after
any request therefor, all information required by Landlord or Landlord’s
architect, engineer or other representatives for completion of the Final
Drawings. So long as the Final Drawings are substantially consistent with the
Initial Plans, Tenant shall approve the Final Drawings within three (3) business
days after receipt of same from Landlord. Landlord and Tenant shall indicate
their approval of the Final Drawings by initialing each sheet of the Final
Drawings and delivering to one another a true and complete copy of such
initialed Final Drawings. A true and complete copy of the approved and initialed
Final Drawings shall be attached to the Lease as Exhibit B-1 and shall be made a
part thereof. Tenant’s failure to approve or disapprove such Final Drawings
within the foregoing three (3) business day time period, shall be conclusively
deemed to be approval of same by Tenant. If Tenant reasonably disapproves of any
matters included in the Final Drawings because such items are not substantially
consistent with the Initial Plans, Tenant shall, within the aforementioned three
(3) business day period, deliver to Landlord written notice of its disapproval
and Tenant shall specify in such written notice, in sufficient detail as
Landlord may reasonably require, the matters disapproved, the reasons for such
disapproval, and the specific changes or revisions necessary to be made to the
Final Drawings to cause such drawings to substantially conform to the Initial
Plans. Any additional costs associated with such requested changes or revisions
shall be paid for solely by Tenant, as the Excess Tenant Improvement Costs
(defined in Section 9 below), in cash upon written demand therefor by Landlord.
Any changes or revisions requested by Tenant must first be approved by Landlord,
which approval shall not be unreasonably withheld, subject to the provisions of
Section 3 above. If Landlord approves such requested changes or revisions,
Landlord shall cause the Final Drawings to be revised accordingly and Landlord
and Tenant shall initial each sheet of the Final Drawings as revised and attach
a true and complete copy thereof to the Lease as Exhibit B-1. Landlord and
Tenant hereby covenant to each other to cooperate with each other and to act
reasonably in the preparation and approval of the Final Drawings.
 
5.    Performance of Work.    As soon as practicable after Tenant and Landlord
initial and attach to the Lease as Exhibit B-1 a true and complete copy of the
Final Drawings, Landlord shall submit the Final Drawings to the governmental
authorities having rights of approval over the Work and shall apply for the
necessary approvals and building permits. Subject to the satisfaction of all
conditions precedent and subsequent to its obligations under this Exhibit B, and
further subject to the provisions of Section 9 hereof, as soon as practicable
after Landlord or its representatives have received all necessary approvals and
building permits, the Tenant Improvements shall be constructed by a general
contractor selected by Landlord (the “General Contractor”). Landlord shall
commence construction, or cause the commencement of construction by the General
Contractor, of the Tenant Improvements, as soon as practicable. Except as
hereinafter expressly provided to the contrary, Landlord shall cause the
performance of the Work using (except as may be stated or otherwise shown in the
Final Drawings) building standard materials, quantities and procedures then in
use by Landlord (“Building Standards”).
 
6.    Substantial Completion.    Subject to Section 2.1 of the Lease, Landlord
shall use best efforts to cause the General Contractor to Substantially Complete
(defined below) the Tenant Improvements in compliance with applicable building
permits and all applicable laws in effect at the time of construction, in good
workmanlike manner, and in accordance with the Final Drawings, by August 23,
2002 (the “Completion Date”), subject to Force Majeure Delays (as defined in
Section 2.1 of



Exhibit B, Page 1



--------------------------------------------------------------------------------

the Lease) and Tenant Delays (as defined in Section 7 below). The Tenant
Improvements shall be deemed substantially complete on the date that is the
earlier of (i) the date that the building officials of the applicable
governmental agency(s) issues its final approval of the construction of the
Tenant Improvements whether in the form of the issuance of a final permit,
temporary or final certificate of occupancy or the written approval evidencing
its final inspection on the building permit(s), and the date on which the
architect that prepared the Final Drawings certifies that the Tenant
Improvements have been constructed substantially in accordance therewith, or
(ii) the date on which Tenant first takes occupancy of the Premises, whichever
first occurs (“Substantial Completion”, or “Substantially Completed”, or
“Substantially Complete”). If the Work is not deemed to be Substantially
Completed on or before the scheduled Completion Date, Landlord agrees to use
reasonable efforts to Substantially Complete the Work as soon as practicable
thereafter, and the other rights and obligations of the parties shall be
governed by Section 2.1 of the Lease. Subject to the provisions of Section 10.2
of the Lease, the Tenant Improvements shall belong to Landlord and shall be
deemed to be incorporated into the Premises for all purposes of the Lease,
unless Landlord, in writing, indicates otherwise to Tenant. Within ten (10)
business days after the Substantial Completion of the Tenant Improvements,
representatives of Landlord and Tenant shall make a joint inspection of the
Tenant Improvements and the results of such inspection shall be set forth in a
written list specifying the incomplete items as well as those items for which
corrections need to be made (the “Punchlist Items”). Landlord and Tenant shall
promptly (by no later than ten (10) business days thereafter) and in good faith
approve the written list of Punchlist Items. Landlord, at its sole cost and
expense, shall use commercially reasonable efforts to cause the Punchlist Items
to be promptly completed and/or corrected, as applicable. If Tenant fails to
cooperate with the joint inspection or otherwise timely deliver to Landlord
written notice of Punchlist Items within said ten (10) business day period,
Landlord shall have no obligation to perform any such work thereafter except as
otherwise provided by the express terms of this Lease, including without
limitation, Sections 11.2 and 11.3 of this Lease. Landlord shall assign to
Tenant the right, together with Landlord, to concurrently enforce any warranties
made by the General Contractor or material suppliers in favor of Landlord with
respect to the construction of the Tenant Improvements.
 
7.    Tenant Delays.    There shall be no extension of the scheduled
Commencement Date or Expiration Date of the term of the Lease (as otherwise
permissibly extended in accordance with the provisions of Section 6 above) if
the Work has not been Substantially Completed by the scheduled Commencement Date
due to any actual delay attributable to Tenant and/or Tenant’s Representatives
or Tenant’s intended use of the Premises (collectively, “Tenant Delays”),
including, but not limited to, any of the following described events or
occurrences: (a) delays related to changes made or requested by Tenant to the
Work and/or the Final Drawings after final approval by Landlord and Tenant of
the Final Drawings; (b) the failure of Tenant to furnish all or any plans,
drawings, specifications, finish details or other information required under
Sections 3 and 4 above within the required time limits or, if no time limit is
specified, in a prompt manner; (c) the failure of Tenant to comply with the
requirements of Section 9 below; (d) Tenant’s requirements for special work or
materials, finishes, or installations other than the Building Standards or
Tenant’s requirements for special construction or phasing; (e) any changes
required by the fire department, building or planning department, building
inspectors or any other agency having jurisdiction over the Building, the Work
and/or the Tenant Improvements if such changes are directly attributable to
Tenant’s use or Tenant’s specialized tenant improvements; (f) the performance of
any additional work pursuant to a Change Request (defined below in Section 9)
which is requested by Tenant; (g) the performance of work in or about the
Premises by any person, firm or corporation employed by or on behalf of Tenant,
including, without limitation, any failure to complete or any delay in the
completion of such work required to be performed in order for Substantial
Completion to occur; or (h) any and all delays caused by or arising from acts or
omissions of Tenant and/or Tenant’s Representatives, in any manner whatsoever,
including, but not limited to, any and all revisions to the Final Drawings. Any
actual delays in the construction of the Tenant Improvements due to any Tenant
Delays, shall in no way extend or affect the date on which Tenant is required to
commence paying Rent under the terms of the Lease. It is the intention of the
parties that all of such delays will be considered Tenant Delays for which
Tenant shall be wholly and completely responsible for any and all consequences
related to such delays, including, without limitation, any costs and expenses
attributable to increases in labor or materials.
 
8.    Tenant Improvement Costs.    The Tenant Improvements’ cost (“Tenant
Improvement Costs”) shall mean and include any and all costs and expenses of the
Work, including, without limitation, all of the following:
 
(a)  All costs of preliminary space planning and final architectural and
engineering plans and specifications (including, without limitation, the scope
of work, all plans and specifications, the Initial Plans and the Final Drawings)
for the Tenant Improvements, and architectural fees, engineering costs and fees,
and other costs associated with completion of said plans;
 
(b)  All costs of obtaining building permits and other necessary authorizations
and approvals from the City of Sunnyvale and other applicable jurisdictions;
 
(c)  All costs of interior design and finish schedule plans and specifications
including as-built drawings;
 
(d)  All direct and indirect costs of procuring, constructing and installing the
Tenant Improvements in the Premises, including, but not limited to, the
construction fee for overhead and profit, the cost of all on-site supervisory
and administrative staff, office, equipment and temporary services rendered by
Landlord’s consultants and the General Contractor in connection with
construction of the Tenant Improvements, and all labor (including overtime) and
materials constituting the Work;
 
        (e)  All fees payable to the General Contractor, architect and
Landlord’s engineering firm if they are required by Tenant to redesign any
portion of the Tenant Improvements following Tenant’s approval of the Final
Drawings; and
 
(f)  A construction management fee payable to Landlord in the amount of five
percent (5%) of all direct and indirect costs of procuring, constructing and
installing the Tenant Improvements in the Premises and the Building.
 
9.    Change Requests.    No changes or revisions to the approved Final Drawings
shall be made by either Landlord or Tenant unless approved in writing by both
parties. Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost
and expense) of the necessary information and/or plans and specifications for
any changes or revisions to the approved Final Drawings and/or for any work
other than the Work described in the approved Final Drawings (“Change Requests”)
and the approval by Landlord of such Change Request(s), which approval Landlord
agrees shall not be unreasonably withheld, Landlord shall perform the additional
work associated with the approved Change Request(s), at Tenant’s sole cost and
expense, subject, however, to the following provisions of this Section 9. Prior
to commencing any additional work related to the approved Change Request(s),
Landlord shall submit to Tenant a written statement of the cost of such
additional work and a proposed tenant change order therefor (“Change Order”) in
the standard form then in use by Landlord. Tenant shall execute and deliver to



Exhibit B, Page 2



--------------------------------------------------------------------------------

Landlord such Change Order and shall pay the entire cost of such additional work
associated with any Change Order to Landlord in cash concurrently with Tenant’s
execution and delivery of any Change Order to Landlord. Any costs related to
such approved Change Request(s), Change Order and any delays associated
therewith, shall be “Excess Tenant Improvement Costs”, shall be added to the
Tenant Improvement Costs and shall be paid for by Tenant as set forth in this
Section 9. The billing for such additional costs to Tenant shall be accompanied
by evidence of the amounts billed as is customarily used in the business. Costs
related to approved Change Requests and Change Orders shall include, without
limitation, any actual out-of-pocket architectural or design fees, Landlord’s
construction fee for overhead and profit, the actual out-of-pocket cost of all
on-site supervisory and administrative staff, office, equipment and temporary
services rendered by Landlord and/or Landlord’s consultants, and the General
Contractor’s price for effecting the change. If Tenant fails to execute or
deliver such Change Order, or to pay the costs related thereto, then Landlord
shall not be obligated to do any additional work related to such approved Change
Request(s) and/or Change Orders, and Landlord may proceed to perform only the
Work, as specified in the Final Drawings.
 
10.    Termination.    If the Lease is terminated prior to the Completion Date,
for any reason due to the default of Tenant hereunder, in addition to any other
remedies available to Landlord under the Lease, Tenant shall pay to Landlord as
Additional Rent under the Lease, within five (5) days of receipt of a statement
therefor, any and all costs incurred by Landlord and not reimbursed or otherwise
paid by Tenant through the date of termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto. Subject to the provisions of Section 10.2 of the Lease, upon the
expiration or earlier termination of the Lease, Tenant shall not be required to
remove the Tenant Improvements it being the intention of the parties that the
Tenant Improvements are to be considered incorporated into the Building.
Notwithstanding anything to the contrary contained herein, Landlord shall have
the right to terminate the Lease, upon written notice to Tenant, if Landlord is
unable to obtain a building permit for the Tenant Improvements within one
hundred eighty (180) days from the date the Lease is signed by Tenant. From and
after the date on which the Lease is terminated, Tenant and Landlord shall have
no further rights, obligations or claims with respect to each other arising from
the Lease, except for those obligations under the Lease which expressly survive
and continue after the termination or expiration of the Lease.
 
11.    Tenant Access.    Landlord, in Landlord’s reasonable discretion and upon
receipt of a written request from Tenant, may grant Tenant a license to have
access to the Premises prior to the Completion Date to allow Tenant to do other
work required by Tenant to make the Premises ready for Tenant’s use and (the
“Tenant’s Pre-Occupancy Work”). It shall be a condition to the grant by Landlord
and continued effectiveness of such license that:
 
(a)  Tenant shall give to Landlord a written request to have such access not
less than five (5) business days prior to the date on which such proposed access
will commence (the “Access Notice”). The Access Notice shall contain or be
accompanied by each of the following items, all in form and substance reasonably
acceptable to Landlord: (i) a detailed description of and schedule for Tenant’s
Pre-Occupancy Work; (ii) the names and addresses of all contractors,
subcontractors and material suppliers and all other representatives of Tenant
who or which will be entering the Premises on behalf of Tenant to perform
Tenant’s Pre-Occupancy Work or will be supplying materials for such work, and
the approximate number of individuals, itemized by trade, who will be present in
the Premises; (iii) copies of all contracts, subcontracts, material purchase
orders, plans and specifications pertaining to Tenant’s Pre-Occupancy Work; (iv)
copies of all licenses and permits required in connection with the performance
of Tenant’s Pre-Occupancy Work; (v) certificates of insurance (in amounts
commercially reasonably satisfactory to Landlord and with the parties identified
in, or required by, the Lease named as additional insureds) and instruments of
indemnification against all claims, costs, expenses, penalties, fines, and
damages which may arise in connection with Tenant’s Pre-Occupancy Work; and (vi)
assurances of the ability of Tenant to pay for all of Tenant’s Pre-Occupancy
Work and/or a letter of credit or other security deemed appropriate by Landlord
securing Tenant’s lien-free completion of Tenant’s Pre-Occupancy Work.
 
(b)  Such pre-term access by Tenant and Tenant’s employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall be subject to
scheduling by Landlord.
 
(c)  Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees shall fully cooperate, work in harmony and not, in any
manner, interfere with Landlord or Landlord’s agents or representatives in
performing the Work and any additional work pursuant to approved Change Orders,
Landlord’s work in other areas of the Building or the Park, or the general
operation of the Building. If at any time any such person representing Tenant
shall not be cooperative or shall otherwise cause or threaten to cause any such
disharmony or interference, including, without limitation, labor disharmony, and
Tenant fails to immediately institute and maintain corrective actions as
directed by Landlord, then Landlord may revoke such license upon one (1)
business days’ prior written notice to Tenant.
 
        (d)  Any such entry into and occupancy of the Premises or any portion
thereof by Tenant or any person or entity working for or on behalf of Tenant
shall be deemed to be subject to all of the terms, covenants, conditions and
provisions of the Lease, excluding only the covenant to pay Rent. Landlord shall
not be liable for any injury, loss or damage which may occur to any of Tenant’s
Pre-Occupancy Work made in or about the Premises or to any property placed
therein prior to the commencement of the term of the Lease, the same being at
Tenant’s sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion of the Premises, the Work or the additional work related
to any approved Change Orders caused by Tenant or any of Tenant’s employees,
agents, contractors, consultants, workmen, mechanics, suppliers and invitees. In
the event that the performance of Tenant’s Pre-Occupancy Work causes extra
out-of-pocket costs to be incurred by Landlord or requires the use of other
Building services, Tenant shall promptly reimburse Landlord for such extra
out-of-pocket costs and/or shall pay Landlord for such other Building services
at Landlord’s standard rates then in effect.
 
12.    Lease Provisions; Conflict.    The terms and provisions of the Lease,
insofar as they are applicable, in whole or in part, to this Exhibit B, are
hereby incorporated herein by reference, and specifically including all of the
provisions of Section 31 of the Lease. Except with respect to Section 13 of the
Lease, in the event of any conflict between the terms of the Lease and this
Exhibit B, the terms of this Exhibit B shall prevail. Any amounts payable by
Tenant to Landlord hereunder shall be deemed to be Additional Rent under the
Lease and, upon any default in the payment of same, Landlord shall have all
rights and remedies available to it as provided for in the Lease.



Exhibit B, Page 3



--------------------------------------------------------------------------------

 
Exhibit C
 
Rules & Regulations
 
This exhibit, entitled “Rules & Regulations”, is and shall constitute Exhibit C
to that certain Lease Agreement, dated July 9, 2002 (the “Lease”), by and
between SUNNYVALE BUSINESS PARK, a California Limited Partnership (“Landlord”),
and SYNPLICITY, INC., a California corporation (“Tenant”), for the leasing of
certain premises located in the Sunnyvale Business Park at 600 West California
Avenue, Sunnyvale, California (the “Premises”). The terms, conditions and
provisions of this Exhibit C are hereby incorporated into and are made a part of
the Lease. Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease:
 

 
1.
 
No advertisement, picture or sign of any sort shall be displayed on or outside
the Premises or the Building without the prior written consent of Landlord.
Landlord shall have the right to remove any such unapproved item without notice
and at Tenant’s expense.

 

 
2.
 
Tenant shall not regularly park motor vehicles in designated parking areas after
the conclusion of normal daily business activity.

 

 
3.
 
Tenant shall not use any method of heating or air conditioning other than that
supplied by Landlord without the prior written consent of Landlord.

 

 
4.
 
All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.

 

 
5.
 
Tenant shall not use, keep or permit to be used or kept any foul or noxious gas
or substance or any flammable or combustible materials on or around the
Premises, the Building or the Park.

 

 
6.
 
Tenant shall not alter any lock or install any new locks or bolts on any door at
the Premises without the prior consent of Landlord.

 

 
7.
 
Tenant agrees not to make any duplicate keys without the prior consent of
Landlord.

 

 
8.
 
Tenant shall park motor vehicles in those general parking areas as designated by
Landlord except for loading and unloading. During those periods of loading and
unloading, Tenant shall not unreasonably interfere with traffic flow within the
Park and loading and unloading areas of other Tenants.

 

 
9.
 
Tenant shall not disturb, solicit or canvas any occupant of the Building or Park
and shall cooperate to prevent same.

 

 
10.
 
No person shall go on the roof without Landlord’s permission.

 

 
11.
 
Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building, to such a
degree as to be objectionable to Landlord or other tenants, shall be placed and
maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration.

 

 
12.
 
All goods, including material used to store goods, delivered to the Premises of
Tenant shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight.

 

 
13.
 
Tractor trailers which must be unhooked or parked with dolly wheels beyond the
concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No parking or storing
of such trailers will be permitted in the auto parking areas of the Park or on
streets adjacent thereto.

 

 
14.
 
Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

 

 
15.
 
Tenant is responsible for the storage and removal of all trash and refuse. All
such trash and refuse shall be contained in suitable receptacles stored behind
screened enclosures at locations approved by Landlord.

 

 
16.
 
Tenant shall not store or permit the storage or placement of goods, or
merchandise or pallets or equipment of any sort outside of the Premises nor in
or around the Building, the Park or any of the Common Areas of the foregoing. No
displays or sales of merchandise shall be allowed in the parking lots or other
Common Areas.

 

 
17.
 
Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in or about the Premises, the Building,
the Park or any of the Common Areas of the foregoing.

 

 
18.
 
Tenant shall not permit any motor vehicles to be washed on any portion of the
Premises or in the Common Areas of the Park, nor shall Tenant permit mechanical
work or maintenance of motor vehicles to be performed on any portion of the
Premises or in the Common Areas of the Park.



Exhibit C, Page 1



--------------------------------------------------------------------------------

 
Exhibit D
 
Intentionally omitted.
 



Exhibit D, Page 1



--------------------------------------------------------------------------------

 
Exhibit E
 
Hazardous Materials Disclosure Certificate
 
Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), on an annual basis in accordance with the provisions of
Section 29 of the signed Lease Agreement, you are to provide an update to the
information initially provided by you in this certificate. The information
contained in the initial Hazardous Materials Disclosure Certificate and each
annual certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by (i)
any lenders and owners and their respective environmental consultants, (ii) any
prospective purchaser(s) of all or any portion of the property on which the
Premises are located, (iii) Landlord to defend itself or its lenders, partners
or representatives against any claim or demand, and (iv) any laws, rules,
regulations, orders, decrees, or ordinances, including, without limitation,
court orders or subpoenas. Any and all capitalized terms used herein, which are
not otherwise defined herein, shall have the same meaning ascribed to such term
in the signed Lease Agreement. Any questions regarding this certificate should
be directed to, and when completed, the certificate should be delivered to:
 
Landlord:
  
                                                                              
    
    
c/o Legacy Partners Commercial, Inc.
    
4000 East Third Avenue, Suite 600
    
Foster City, California 94404-4805
    
Attn:                                                                        
    
Phone:  (650) 571-2200

Name of (Prospective) Tenant:
  
                                                                              
    
Mailing Address:
  
                                                                              
    
    
                                                                              
    
    
                                                                              
    

Contact Person, Title and Telephone
Number(s):                                      
                                        
                                                          
    
Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):                                               
                                                                              
                                        
                                        
                                                                         
    
Address of (Prospective) Premises:                                      
                                        
                                        
                                            
    
Length of (Prospective) Initial Term:                                       
                                        
                                                                               
    

 
1.    General Information:
 
Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.
 
                                                                              
                                        
                                        
                                        
                                                    
                                                                              
                                        
                                        
                                        
                                                    

 
2.    Use, Storage and Disposal of Hazardous Materials
 
2.1    Will any Hazardous Materials be used, generated, stored or disposed of
in, on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.
 
Wastes
  
Yes [    ]
  
No [    ]
    
Chemical Products
  
Yes [    ]
  
No [    ]
    
Other
  
Yes [    ]
  
No [    ]
    
If Yes is marked, please explain:                                      
                                        
                                                            
                                                                              
                                        
                                        
                                            
                                                                              
                                        
                                        
                                            

 
        2.2    If Yes is marked in Section 2.1, attach a list of any Hazardous
Materials to be used, generated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.
 
3.    Storage Tanks and Sumps
 
3.1    Is any above or below ground storage of gasoline, diesel, petroleum, or
other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities.
 
Yes [    ]         No [    ]
      
If yes, please explain:                                      
                                        
                                                                                
 
                                                                              
                                        
                                        
                                            



Exhibit E, Page 1



--------------------------------------------------------------------------------

 
                                                                              
                                        
                                        
                                                               
 
4.    Waste Management
 
4.1    Has your company been issued an EPA Hazardous Waste Generator I.D.
Number? Existing Tenants should describe any additional identification numbers
issued since the previous certificate.
 
Yes    [    ]
    
No     [    ]

 
4.2    Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing Tenants should describe any new reports filed.
 
Yes    [    ]
    
No     [    ]

 
If yes, attach a copy of the most recent report filed.
 
5.    Wastewater Treatment and Discharge
 
5.1    Will your company discharge wastewater or other wastes to:
 
                   storm drain?
  
                 sewer?
                   surface water?
  
                 no wastewater or other wastes discharged.

 
Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).
 
                                                                              
                                        
                                        
                                                                         
 
                                                                              
                                        
                                        
                                                                         
 
5.2    Will any such wastewater or waste be treated before discharge?
 
Yes    [    ]
    
No     [    ]

 
If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.
 
                                                                              
                                        
                                        
                                                                         
 
                                                                              
                                        
                                        
                                                                         
 
6.    Air Discharges
 
6.1    Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing Tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.
 
Yes    [    ]
    
No     [    ]

 
If yes, please describe:                                      
                                        
                                        
                                                                    
                                                                              
                                        
                                        
                                                                             
                                                                              
                                        
                                        
                                                                             

 
6.2    Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.
 
                     Spray booth(s)
  
                 Incinerator(s)
                     Dip tank(s)
  
                 Other (Please describe)
                     Drying oven(s)
  
                 No Equipment Requiring Air Permits

 
If yes, please describe:                                      
                                        
                                        
                                                                    
                                                                              
                                        
                                        
                                                                             
                                                                              
                                        
                                        
                                                                             

 
7.    Hazardous Materials Disclosures
 
        7.1    Has your company prepared or will it be required to prepare a
Hazardous Materials management plan (“Management Plan”) pursuant to Fire
Department or other governmental or regulatory agencies’ requirements? Existing
Tenants should indicate whether or not a Management Plan is required and has
been prepared.
 
Yes    [    ]
    
No     [    ]

 
If yes, attach a copy of the Management Plan. Existing Tenants should attach a
copy of any required updates to the Management Plan.
 
7.2    Are any of the Hazardous Materials, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises regulated under
Proposition 65? Existing Tenants should indicate whether or not there are any
new Hazardous Materials being so used which are regulated under Proposition 65.
 
Yes    [    ]
    
No     [    ]

 



Exhibit E, Page 2



--------------------------------------------------------------------------------

 
If yes, please explain:                                      
                                        
                                        
                                                          

                                                                              
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                                             

 
8.    Enforcement Actions and Complaints
 
8.1    With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.
 
Yes    [    ]
    
No     [    ]

 
If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 29 of the signed Lease Agreement.
 
                                                                              
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                                             

 
8.2    Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?
 
Yes    [    ]
    
No     [    ]

 
If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 29 of the
signed Lease Agreement.
 
                                                                              
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                                             

 
8.3    Have there been any problems or complaints from adjacent Tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing Tenants should indicate
whether or not there have been any such problems or complaints from adjacent
Tenants, owners or other neighbors at, about or near the Premises.
 
Yes    [    ]
    
No     [    ]

 
If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.
 
                                                                              
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                                             

 
9.    Permits and Licenses
 
9.1    Attach copies of all Hazardous Materials permits and licenses including a
Transporter Permit number issued to your company with respect to its proposed
operations in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.
 
The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 29 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental Laws, or (b) imposing upon Landlord, directly or
indirectly, any duty or liability with respect to any such Hazardous Materials,
including, without limitation, any duty on Landlord to investigate or otherwise
verify the accuracy of the representations and statements made therein or to
ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord’s acceptance of such
certificate, (ii) Landlord’s review and approval of such certificate, (iii)
Landlord’s failure to obtain such certificate from Tenant at any time, or (iv)
Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.



Exhibit E, Page 3



--------------------------------------------------------------------------------

 
I (print name)                                                       , acting
with full authority to bind the (proposed) Tenant and on behalf of the
(proposed) Tenant, certify, represent and warrant that the information contained
in this certificate is true and correct.
 
SYNPLICITY, INC.,
a California corporation
 
By:                                     
                                                                       
Name:                                    
                                                                   
Title:                                    
                                                                     

 
By:                                     
                                                                       
Name:                                    
                                                                   
Title:                                    
                                                                     



Exhibit E, Page 4



--------------------------------------------------------------------------------

 
Exhibit F
 
First Amendment to Lease Agreement
Change of Commencement Date
 
This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of July 9, 2002, by and between SUNNYVALE BUSINESS PARK,
a California Limited Partnership (“Landlord”), and SYNPLICITY, INC., a
California corporation (“Tenant”), with reference to the following facts:
 
Recitals
 
A.    Landlord and Tenant have entered into that certain Lease Agreement dated
July 9, 2002 (the “Lease”), for the leasing of certain premises containing
approximately 60,000 rentable square feet of space located at 600 West
California Avenue, Sunnyvale, California (the “Premises”) as such Premises are
more fully described in the Lease.
 
B.    Landlord and Tenant wish to amend the Commencement Date of the Lease.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
 
1.    Recitals: Landlord and Tenant agree that the above recitals are true and
correct.
 
2.    The Commencement Date of the Lease shall be
                                                              .
 
3.    The last day of the Term of the Lease (the “Expiration Date”) shall be
                                               .
 
4.    The dates on which the Base Rent will be adjusted are: for the period
                     to                      the monthly Base Rent shall be
$                ; for the period                      to                     
the monthly Base Rent shall be $                ; and for the period
                     to                      the monthly Base Rent shall be
$                .
 
5.    Effect of Amendment:    Except as modified herein, the terms and
conditions of the Lease shall remain unmodified and continue in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and this Amendment, the terms and conditions of this Amendment shall
prevail.
 
6.    Definitions:    Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.
 
7.    Authority:    Subject to the provisions of the Lease, this Amendment shall
be binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.
 
8.    The terms and provisions of the Lease are hereby incorporated in this
Amendment.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 
Tenant:
 
SYNPLICITY, INC.,
a California corporation
 
By:                                     
                                                                       
Name:                                    
                                                                  
Title:                                    
                                                                     

 
By:                                     
                                                                       
Name:                                    
                                                                  
Title:                                    
                                                                     

 
 
///signatures continued on next page///



Exhibit F, Page 1



--------------------------------------------------------------------------------

 
///signatures continued from previous page///
 
Landlord:
 
SUNNYVALE BUSINESS PARK,
a California limited partnership
 
By:
  
  LINCOLN MATHILDA ASSOCIATES LIMITED PARTNERSHIP,
  a California limited partnership, General Partner
      

 
By:
  
                                                                              
                                                      
    
Managing General Partner

 
By:
  
PATRICIAN ASSOCIATES, INC.,
a California corporation, General Partner
             
By:
  
PRINCIPAL CAPITAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability
company, its authorized signatory

By:
  
                                                                              
                                                      
By:
  
                                                                              
                                                      

 



Exhibit F, Page 2



--------------------------------------------------------------------------------

 
Exhibit G
 
Intentionally omitted
 
 
 



Exhibit G, Page 1



--------------------------------------------------------------------------------

 
Exhibit H
 
Sign Criteria
 
 
To be provided by Landlord.
 



Exhibit H, Page 1



--------------------------------------------------------------------------------

 
Exhibit I
 
Subordination, Non-Disturbance and Attornment Agreement
 
Tenant Name:                                       
                                                            
 
Trade Name:                                       
                                                              
 
Room/Unit No.:                                       
                                                         
 
THIS AGREEMENT is dated the         day of                     , 20    , and is
made by and among CONNECTICUT GENERAL LIFE INSURANCE COMPANY, having an address
c/o CIGNA Investments, Inc., 280 Trumbull Street, Hartford, Connecticut 06103,
Attn: Debt Asset Management, H-11-H (“Mortgagee”),
                                                         , d/b/a
                                                                 , having an
address of                                         
                                                                     
(“Tenant”), and                                         
                                                 , having an address of
                                                                     
(“Landlord”).
 
RECITALS:
 
A.    Tenant has entered into a lease (“Lease”) dated
                                         with
                                         as lessor (“Landlord”), covering the
premises known as                                          (the “Premises”)
within the property known as                                         , more
particularly described as shown on Exhibit A, attached hereto (the “Real
Property”).
 
B.    Mortgagee has agreed to make or has made a mortgage loan in the amount of
                                         to Landlord, secured by a mortgage of
the Real Property (the “Mortgage”), and the parties desire to set forth their
agreement herein.
 
NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.    The Lease and all extensions, renewals, replacements or modifications
thereof are and shall be subject and subordinate to the Mortgage and all terms
and conditions thereof insofar as it affects the Real Property of which the
Premises form a part, and to all renewals, modifications, consolidations,
replacements and extensions thereof, to the full extent of amounts secured
thereby and interest thereon.
 
2.    Tenant shall attorn to and recognize any purchaser at a foreclosure sale
under the Mortgage, any transferee who acquires the Premises by deed in lieu of
foreclosure, and the successors and assigns of such purchaser(s), as its
landlord for the unexpired balance (and any extensions, if exercised) of the
term of the Lease on the same terms and conditions set forth in the Lease.
 
3.    If it becomes necessary to foreclose the Mortgage, Mortgagee shall neither
terminate the Lease nor join Tenant in summary or foreclosure proceedings for
the purpose of terminating the Lease so long as Tenant is not in default under
any of the terms, covenants, or conditions of the Lease beyond any applicable
notice and cure periods.
 
4.    If Mortgagee succeeds to the interest of Landlord under the Lease,
Mortgagee shall not be: (a) liable for the return of any security deposit unless
such deposit has been delivered to Mortgagee by Landlord or is in an escrow fund
available to Mortgagee, (b) bound by any rent or additional rent that Tenant
might have paid for more than the current month to any prior landlord (including
Landlord), (c) bound by any amendment, modification, or termination of the Lease
made without Mortgagee’s prior written consent (which consent shall not be
unreasonably withheld or delayed), or (d) personally liable under the Lease,
Mortgagee’s liability thereunder being limited to its interest in the Real
Property.
 
5.    This Agreement shall be binding on and shall inure to the benefit of the
parties hereto and their successors and assigns.
 
6.    Tenant shall give Mortgagee, by commercial overnight delivery service, a
copy of any notice of default served on Landlord at the same time such notice is
sent to the Landlord, addressed to Mortgagee at Mortgagee’s address set forth
above or at such other address as to which Tenant has been notified in writing.
Mortgagee shall have the right, but not the obligation, to cure such default
within the time period specified in the Lease.
 
        7.    Landlord has agreed under the Mortgage and other loan documents
that rentals payable under the Lease shall be paid directly by Tenant to
Mortgagee upon default by Landlord under the Mortgage. After receipt of notice
from Mortgagee to Tenant, at the address set forth above or at such other
address as to which Mortgagee has been notified in writing, that rentals under
the Lease should be paid to Mortgagee, Tenant shall pay to Mortgagee, or at the
direction of Mortgagee, all monies due or to become due to Landlord under the
Lease. Tenant shall have no responsibility to ascertain whether such demand by
Mortgagee is permitted under the Mortgage, or to inquire into the existence of a
default. Landlord hereby waives any right, claim, or demand it may now or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment shall discharge the obligations of Tenant to make such payment to
Landlord.
 
///continued on next page///



Exhibit I, Page 1



--------------------------------------------------------------------------------

 
///signatures continued from previous page///
 
IN WITNESS WHEREOF, the parties hereto have executed these presents as of the
day and year first above written.
 
WITNESSES:
 
MORTGAGEE:
   
                                                                              
        
                                                                              
                                     
 
By:                                     
                                           
Name:
   
                                                                              
                                     
 
Its:                                    
                                            
Name:
       
TENANT:
   
SYNPLICITY, INC.,
   
a California corporation
                                                                              
                                     
 
By:                                     
                                           
Name:
 
Name:                                                                           
   
Title:                                    
                                         
                                                                              
                                     
 
By:                                     
                                           
Name:
 
Name:                                                                           
   
Title:                                    
                                         
   
LANDLORD:
     
                                                                              
                                  
Name:
 
SUNNYVALE BUSINESS PARK,
a California limited partnership
   
By:   
 
LINCOLN MATHILDA ASSOCIATES LIMITED PARTNERSHIP,
                                                                              
                                  
Name:
     
a California limited partnership, General Partner
       
By:
 
                                                                      
           
Managing General Partner
   
By:
 
PATRICIAN ASSOCIATES, INC.,
a California corporation, General Partner
       
By:
 
PRINCIPAL CAPITAL REAL ESTATE INVESTORS, LLC,
a Delaware limited liability company, its authorized signatory
           
By:
 
                                                          
           
By:
 
                                                          



Exhibit I, Page 2



--------------------------------------------------------------------------------

 
STATE OR COMMONWEALTH OF                                         
                                                                         :      
                                                        ss.
COUNTY OF                                         
                                               
 
On this, the          day of                         , 20     , before me, the
undersigned officer, personally appeared                             , who
acknowledged himself/herself to be the                                         
                             of                                         
                        , and signed the foregoing instrument for the purposes
therein contained as his/her free act and deed and the free act and deed of such
entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
aforesaid.
 

 

--------------------------------------------------------------------------------

Notary Public
My Commission Expires:

 
 
STATE OR COMMONWEALTH OF                                         
                                                                         :      
                                                        ss.
COUNTY OF                                         
                                               
 
On this, the          day of                         , 20     , before me, the
undersigned officer, personally appeared                             , who
acknowledged himself/herself to be the                                         
                             of                                         
                        , and signed the foregoing instrument for the purposes
therein contained as his/her free act and deed and the free act and deed of such
entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
aforesaid.
 

 

--------------------------------------------------------------------------------

Notary Public
My Commission Expires:

 
 
STATE OR COMMONWEALTH OF                                          
                                                                         :      
                                                        ss.
COUNTY OF                                         
                                               
 
On this, the          day of                         , 20    , before me, the
undersigned officer, personally appeared                             , who
acknowledged himself/herself to be the                                         
                             of                                         
                        , and signed the foregoing instrument for the purposes
therein contained as his/her free act and deed and the free act and deed of such
entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
aforesaid.
 

 

--------------------------------------------------------------------------------

Notary Public
My Commission Expires:



Exhibit I, Page 3



--------------------------------------------------------------------------------

Exhibit J
 
Furniture
 
A list of the Furniture to be provided by Landlord for Tenant’s use to be added.



Exhibit J, Page 1



--------------------------------------------------------------------------------

Addendum 1
 
Option to Extend the Lease Term
 
This Addendum 1 (“Addendum 1”) is incorporated as a part of that certain Lease
Agreement dated July 9, 2002 (the “Lease”), by and between SYNPLICITY, INC., a
California corporation (“Tenant”), and SUNNYVALE BUSINESS PARK, a California
Limited Partnership (“Landlord”), for the leasing of those certain premises
located at 600 West California Avenue, Sunnyvale, California as more
particularly described in Exhibit A to the Lease (the “Premises”). Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms as set forth in the Lease.
 
1.    Grant of Extension Option.    Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have one (1) option (the
“Option”) to extend the Primary Term of this Lease for five (5) years (the
“Extended Term”).
 
2.    Tenant’s Option Notice.    Tenant shall have the right to deliver written
notice to Landlord of its intent to exercise the Option (the “Option Notice”).
If Landlord does not receive the Option Notice from Tenant on a date which is no
less than two hundred seventy (270) days prior to the end of the initial term of
the Lease, all rights under this Option shall automatically terminate and shall
be of no further force or effect. Upon the proper exercise of this Option,
subject to the provisions, limitations and conditions set forth in Paragraph 5
below, the initial term of the Lease shall be extended for the Extended Term.
 
3.    Establishing the Initial Monthly Base Rent for the Extended Term.    The
initial monthly Base Rent for the Extended Term shall be equal to the then Fair
Market Rental Rate, as hereinafter defined. As used herein, the “Fair Market
Rental Rate” payable by Tenant for the Extended Term shall mean the Base Rent
for comparable space at which tenants, as of the commencement of the lease term
for the Extended Term, will be leasing non-sublease, unencumbered space
comparable in size, location and quality to the Premises for a similar use and
for a comparable term, which comparable space is located in the Building and in
other comparable buildings in the vicinity of the Building, taking into
consideration all out-of-pocket concessions generally being granted at such time
for such comparable space, including the condition and value of existing tenant
improvements in the Premises. The Fair Market Rental Rate shall include the
periodic rental increases that would be included for space leased for the period
of the Extended Term.
 
Landlord and Tenant each, at its cost and by giving notice to the other party,
shall appoint a competent and impartial commercial real estate broker
(hereinafter “broker”) with at least five (5) years’ full-time commercial real
estate brokerage experience in the geographical area of the Premises to set the
Fair Rental Value for the Extended Term. If either Landlord or Tenant does not
appoint a broker within ten (10) days after the other party has given notice of
the name of its broker, the single broker appointed shall be the sole broker and
shall set the Fair Rental Value for the Extended Term. If two (2) brokers are
appointed by Landlord and Tenant as stated in this paragraph, they shall meet
promptly and attempt to set the Fair Rental Value. If the two (2) brokers are
unable to agree within ten (10) days after the second broker has been appointed,
they shall attempt to select a third broker, meeting the qualifications stated
in this paragraph within ten (10) days after the last day the two (2) brokers
are given to set the Fair Rental Value. If the two (2) brokers are unable to
agree on the third broker, either Landlord or Tenant, by giving ten (10) days’
notice to the other party, can apply to the office of the American Arbitration
Association in the county in which the Premises is located for the selection of
a third broker who meets the qualifications stated in this paragraph. Landlord
and Tenant each shall bear one-half (½) of the cost of appointing the third
broker and of paying the third broker’s fee. The third broker, however selected,
shall be a person who has not previously acted in any capacity for either
Landlord or Tenant. Within fifteen (15) days after the selection of the third
broker, the third broker shall select one of the two Fair Rental Values
submitted by the first two brokers as the Fair Rental Value for the Extended
Term. If either of the first two brokers fails to submit their opinion of the
Fair Rental Value within the time frames set forth above, then the single Fair
Rental Value submitted shall automatically be the initial monthly minimum
guaranteed rental for the Extended Term. Upon determination of the initial
monthly minimum guaranteed rental for the Extended Term, Landlord and Tenant
shall immediately execute an amendment to the Lease setting forth the initial
monthly minimum guaranteed rental for the Extended Term.
 
Upon determination of the initial monthly Base Rent for the Extended Term in
accordance with the terms outlined above, Landlord and Tenant shall immediately
execute an amendment to this Lease. Such amendment shall set forth among other
things, the initial monthly Base Rent for the Extended Term and the actual
commencement date and expiration date of the Extended Term. Tenant shall have no
other right to extend the term of the Lease under this Addendum 1 unless
Landlord and Tenant otherwise agree in writing.
 
4.    Limitations On, and Conditions To, Extension Option.    This Option is
personal to Tenant and may not be assigned, voluntarily or involuntarily,
separate from or as part of the Lease except pursuant to a Permitted Transfer.
At Landlord’s option, all rights of Tenant under this Option shall terminate and
be of no force or effect if any of the following individual events occur or any
combination thereof occur: (1) Tenant is in default any time during the initial
term of the Lease, or is in monetary default beyond applicable notice and cure
periods of any provision of the Lease on the date Landlord receives the Option
Notice; and/or (2) at the time the Option Notice is delivered to Landlord, the
net profits and financial condition of Tenant are not reasonably adequate and
sufficient in relation to the then remaining obligations of Tenant under this
Lease; and/or (3) Tenant has failed to exercise properly this Option in a timely
manner in strict accordance with the provisions of this Addendum 1.
 
5.    Time is of the Essence.    Time is of the essence with respect to each and
every time period described in this Addendum 1.



Addendum 1, Page 1



--------------------------------------------------------------------------------

Addendum 2
 
Right of First Offer
 
This Addendum 2 (“Addendum 2”) is incorporated as a part of that certain Lease,
dated as of July 9, 2002, by and between SYNPLICITY, INC., a California
corporation (“Tenant”), and SUNNYVALE BUSINESS PARK, a California Limited
Partnership (“Landlord”), for the leasing of those certain premises (the
“Premises”) located at 600 West California Avenue, Sunnyvale, California (the
“Building”).
 
1.  Tenant shall have a one-time first right of offer (the “Right of First
Offer”) to lease all of the balance of the Building, such balance being space
contiguous to the Premises located at 600 West California Avenue, Sunnyvale,
California containing approximately ten thousand one hundred sixty-seven
(10,167) rentable square feet, as outlined on Exhibit A attached hereto and made
a part hereof (the “Expansion Space”). Tenant’s Right of First Offer, as granted
herein, is subject to the condition that the Right of First Offer shall be void
if, at any time, Tenant has been in default of any of the provisions of this
Lease more than three (3) times (a “Chronic Default”), or is, at the time of
exercise of the Right of First Offer, then currently in default in the
performance of any of its obligations under the Lease.
 
2.  So long as the condition in Section 1 above is satisfied when the Expansion
Space becomes available, if the Expansion Space becomes vacant (except under the
situation described in Section 4 below), and Landlord desires to lease the
vacant Expansion Space, Landlord shall give Tenant written notice, by facsimile
and by mail, describing the estimated date upon which Landlord can deliver such
space to Tenant, and the terms and conditions upon which Landlord is willing to
lease the vacant Expansion Space (a “Landlord’s Availability Notice”), which
terms and conditions shall include a term for the lease of the Expansion Space
that is coterminous with the term of the Lease (as such may have been extended).
Tenant shall notify Landlord within ten (10) business days following receipt of
Landlord’s Availability Notice of Tenant’s election to lease all the Expansion
Space upon all of the terms specified in the Landlord’s Availability Notice by
written acceptance delivered to Landlord without any deviation in such offered
terms (an “Election Notice”). If Tenant fails to notify Landlord of Tenant’s
election to lease the subject Expansion Space within the time specified herein,
subject to Section 7 below, it shall be deemed that: (a) Tenant has elected not
to lease the Expansion Space; (b) Landlord may thereafter enter into a lease
agreement with a third (3rd) party for the Expansion Space on substantially the
terms set forth in the Landlord’s Availability Notice; and (c) all rights under
this Right of First Offer with respect to the Expansion Space shall terminate
and be of no further force or effect; provided, however, that if Tenant fails to
notify Landlord of Tenant’s election to lease the subject Expansion Space within
the time specified herein and upon Landlord’s receipt of an offer to lease the
Expansion Space, which offer Landlord is willing to accept, but which offer is
at a rental rate that is ninety percent (90%) or less than the rental rate
specified in the Landlord’s Availability Notice, then Tenant shall have the
right described in Section 4 below with respect to such offer.
 
3.  Landlord may execute a lease or leases with a third party or parties for the
Expansion Space or any portion thereof (“Third Party Lease”); provided, however,
that the term of any Third Party Lease shall not extend beyond that date that is
the end of the thirty-ninth (39th) month after the Commencement Date, and any
options to extend the term of any Third Party Lease shall be subject to Tenant’s
Right of First Offer as contained herein.
 
4.  So long as the condition in Section 1 above is satisfied upon expiration of
any Third Party Lease that is subject to a right or option to extend or renew,
or upon Landlord’s receipt of an offer from the tenant under the Third Party
Lease (the “Third Party Tenant”) to extend or renew its lease of the Expansion
Space, which offer Landlord is willing to accept, Landlord will notify Tenant
thereof, in writing (the “Landlord’s Notice”), stating all material terms on
which Landlord proposes to lease such Expansion Space to the Third Party Tenant,
and Tenant shall have ten (10) business days after delivery of such Landlord’s
Notice to notify Landlord, in writing (“Election Notice”), of Tenant’s election
to lease all of the Expansion Space upon all of the terms and conditions as
specified in such Landlord’s Notice; provided, however, that the term of any
such lease between Landlord and Tenant for the Expansion Space shall be
coterminous with the term of the Lease (as such may have been extended). If
Tenant fails to notify Landlord of Tenant’s election to lease the Expansion
Space within the time specified herein, subject to Section 7 below, it shall be
deemed that: (i) Tenant has elected not to lease said Expansion Space; (ii)
Landlord may thereafter enter into a lease agreement with the Third Party Tenant
for the Expansion Space on substantially the terms set forth in the Landlord’s
Notice; and (iii) all rights under this Right of First Offer with respect to the
Expansion Space shall terminate and be of no further force or effect.
 
5.  In the event Tenant properly and timely exercises this Right of First Offer
as herein provided, Tenant shall deliver to Landlord concurrently with the
Election Notice a non-refundable deposit in the amount of Ten Thousand Dollars
($10,000), and the parties shall have ten (10) business days after Landlord
receives the Election Notice from Tenant in which to execute an amendment to
this Lease setting forth the agreed-upon terms. Such amendment to this Lease
shall provide for, among other things, the addition of the Expansion Space to
the Premises, the adjustment of the Rent and the percentage of Tenant’s Share of
the items set forth in Sections 6.1, 6.2 and 7, of the Lease, and the adjustment
of the amount of the security deposit then being required, if any. Upon full
execution of an amendment for the Expansion Space, the non-refundable deposit
shall be credited toward Rent or the security deposit for the Expansion Space,
as agreed upon by the parties. If the parties fail to timely execute and deliver
such amendment, (i) Landlord shall retain the non-refundable deposit and (ii)
Tenant shall have no rights, title or interest therein. Notwithstanding the
foregoing, Landlord shall return to Tenant the non-refundable deposit if in the
amendment to the Lease Landlord solely (and without Tenant’s consent or
approval) materially deviates from the terms proposed by Landlord for the
leasing of the Expansion Space to Tenant as set forth in the Landlord’s
Availability Notice or Landlord’s Notice; and Tenant’s exercise of this Right of
First Offer shall not be rendered void by the parties’ failure to timely deliver
and execute such amendment to this Lease.
 
6.  This Right of First Offer shall terminate and be of no force or effect if,
at any time, Tenant is in default of the performance of any of the covenants,
conditions or agreements to be performed under this Lease beyond any applicable
cure periods, or more than fifty percent (50%) the Premises are being subleased
(other than to a Related Entity) at the time that this Right of First Offer is
offered to any party. This Right of First Offer is personal to Tenant and may
not be assigned, voluntarily or involuntarily, separate from or as a part of the
Lease, except for an assignment to a Related Entity as part of the Lease or as
part of another Permitted Transfer.
 
7.  If Tenant does not timely and properly elect to exercise the Right of First
Offer granted herein, based upon the terms proposed by Landlord as set forth in
the Landlord’s Availability Notice or Landlord’s Notice, all rights, title and
interest of



Addendum 2, Page 1



--------------------------------------------------------------------------------

Tenant in and to this Right of First Offer shall terminate and be of no further
force or effect; provided, however, that if any Landlord’s Availability Notice
or Landlord’s Notice specifies a commencement date for the lease of the
Expansion Space that would be prior to the second (2nd) year anniversary of the
Commencement Date, then Tenant’s failure to elect to exercise the Right of First
Offer granted herein, based upon the terms proposed by Landlord as set forth in
such Landlord’s Availability Notice or Landlord’s Notice, shall not terminate
the Right of First Offer; but if Tenant fails to elect to exercise the Right of
First Offer with respect to any Landlord’s Availability Notice or Landlord’s
Notice specifying a commencement date for the lease of the Expansion Space that
would be on or after the second (2nd) year anniversary of the Commencement Date,
all rights, title and interest of Tenant in and to this Right of First Offer
shall terminate and be of no further force or effect.
 
8.  Time is of the essence with respect to each and every time period described
in this Addendum 2.
 



Addendum 2, Page 2



--------------------------------------------------------------------------------

Exhibit A to Addendum 2
 
Expansion Space
 
[LOGO TO COME]



Exhibit A to Addendum 2, Page 1



--------------------------------------------------------------------------------

[LOGO TO COME]



41